 In the Matter of LINK-BELT COMPANY (DODGE PLANT)andAMALGA-MATED ASSOCIATION, IRON, STEEL & TIN WORKERS LOCAL UNIONNo. 1150, AFFILIATED WITH THE C. I. 0.In the Matter of LINK-BELT COMPANY (EWART PLANT)andAMALGA-MATED ASSOCIATION, IRON, STEEL & TIN WORKERS LOCAL UNIONNo. 2028, AFFILIATED WITH THE C. I. 0..CasesNos. C-1510 and C-1511.-Decided August 7, 1940Jurisdiction:transmission belt manufacturing industry.Unfair LaborPracticesCompany-Dominated Union.initiation of, at final meeting of Employees Board,an organization formed and dominated by the respondent-employer's participa-tion through its agent in administration of-employer's contribution of supportto: furnishing meeting places; permitting employees to engage in union ac-tivities on company time; compensating employees for time spent on unionactivities-indicia of domination: recognition without proof of authority;appearance of organization upon dissolution of predecessor organization aftervalidation of the Act; agreement concluded after cursory negotiations andduring pending negotiations with outside organization.An employer cannot relieve itself of responsibility for acts of supervisoryemployee in taking a leading part in the formation of a labor organizationwhere it had full knowledge of, acquiesced in, and indicated its approval ofhisactivities.Discrimination:charges of discrimination, dismissed.Temporary shut-down of department and lay-off of employees held notviolation of act where respondent was motivated by reasonable belief thatemployees had prevented foreman from entering plant and were contem-plating illegal action against respondent.Temporary disciplinary lay-off of four employees not violation of Actwhere respondent was motivated by reasonable belief that the said employeeswere violating important rules of the respondent.Remedial Orders:company-dominated union ordered disestablished.Evidence:admissibility of (1)matters affecting the internal affairs of labororganizations and (2) records concerning the instant case kept by the Board'sRegional Office.Mr. Lester M. LevinandMr. Colonel C. Sawyer,for the Board.Davis;Pantzer,Baltzell& Sparks, by Mr. Paul Y. Davis, Mr.Kurt F. Pantzer, Mr. Gustav H. Dongus,andMr. Frederick D. Ander-son,of Indianapolis, Ind., for the respondent.Mr. Ben Law,of counsel to the Board.26 N. L. R. B., No. 30.227 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEOn December 30, 1937, Amalgamated Association, Iron, Steel &Tin Workers Local Union No. 1150, herein called Dodge Local 1150,filed with the Regional Director for the Eleventh Region (Indianap-olis, Indiana), herein called the Regional Director, a charge, and onDecember 21, 1938, and on September 7, 1939, amended charges,alleging that Link-Belt Company, Indianapolis, Indiana, hereincalled the respondent, had engaged in and was- engaging in unfairlabor practices at its Dodge plant; within the meaning of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On February3,1938, Steel'Workers Organizing Committee, herein called the S. W:O. C., filed with the Regional Director a charge, and on January'17,1939, an amended charge, alleging that the respondent bad, engagedin and was engaging in unfair labor practices within the meaning ofthe Act at its Ewart plant.On February 21, 1939; and on September7, 1939, Amalgamated Association, Iron, Steel & Tin Workers LocalUnion No. 2028, herein called Ewart Local 2028, filed with the RegionalDirector amended charges alleging that the respondent had engagedin and was engaging in unfair labor practices within the meaning ofthe Act at its Ewart plant.On June 24, 1939, the Board, acting pursuant to Article II, Section37 (b), of National Labor Relations Board-Rules and Regulations-Series I, as amended, ordered that the, case arising from the chargethat the respondent engaged in unfair labor practices at its Dodgeplant (C-1510); and the case arising from the charge that the respond-ent had engaged in unfair'labor practices at its Ewart plant (C-1511),be consolidated for purposes of hearing and for all other purposes andthat he 'record of the hearing should be made.'Upon the above charges and amended charges, the Board, by theRegional Director, issued its complaint 2 dated September 7, 1939,IOn June28, 1939,the Board ordered that the two cases raised by the charges,Cases NosC-1510 andC-1511, be consolidatedfor purposes of decisionwithMatt er of Link-Belt CompanyandSteelWorkersbrgani z-ing Committee,LocalNo.1150,CaseNo R-1255,a case concerning the representation of employees at theDodge plant of the respondentOn July 7,1939, the respondent filed its Motion to Vacate Order of Con-solidation entered June 28, 1939, and on July 13, 1939.the Board issued its Order denying the said motionOn July 18, 1939,the respondent filed its Motion to Reconsider Denial of Motion to Vacate Order of Con-solidation entered'June 28, 1939,and on July21, 1939,the Board issued itsOrder denyingthe said motion.On September 20, 1939, the Board issueditsAmended Order ofConsolidation consolidating Cases Nos.C-1510 and C-1511 with the representation case, CaseNo R-1255,for all purposesOn September 21, 1939,the Board issued its Orderseveringthe representation case,CaseNo R-1255,from CasesNos. C-1510 andC-1511.2On July 14, 1939, the respondentfiled itsMotion For Disclosureof Chargesand Complaint in Cases Nos.XT-C-323 andXI-C-338, now Cases NosC-1510 andC-1511, andon July 17, 1939,the Board issued itsOrder denying the said motion LINK-BELTCOMPANY229against the respondent, alleging' that the, respondent had-'engaged iinand'was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (u)', and (3) and Section 2 (6)' and'(7) ofthe Act. *Copies'of the complaint accompanied by notices of 'hearingwere duly served' upon the respondent, Dodge Local 1150, E wartLocal 2028, Link-Belt Employees Association, Inc:, herein* called, the'L. B: E. A., and Federal Labor Union No. 21366 (A. F. of,L.).Concerning the unfair labor practices, the complaint, 'as subse-quently.amended at the hear'ing,3 alleged, in substance:' (1) that duringDecember 1937 and January 1938, the respondent discharged fromitsEwart plant and thereafter refused to reinstate five named.em-ployees because of their union activities; (2).that'since about March1937 the respondent has continuously discriminated against its em-Ewart Local 2028, in the.terms or conditions of their employmentin respect to rates of pay, transfers ;to-less' desirable positions and invarious 'other ways; (3)' that on June 22, 1937, the'respondent dis-charged 13, named employees from its Dodge plant because of theirunion activity and that on different occasions thereafter it 'reinstated'certain of 'the 13` named employees and' again terminated their,em-ployment because of their union activity;' (4) that during November1938 the respondent locked out from its Dodge plant and laid off fora period of '8 hours 12 named employees because" of their,, unionactivities; (5) that during November 1938' 'the respondent laid' offfrom its Dodge plant for a period of '5 days four named employeesbecause of their-union activities; (6)'that in March 1937 and thereafterthe respondent discriminated in various 'other'ways against its 'em-ployees in the Dodge plant' who were affiliated'. with ^ Dodge Local1150 for the purpose of 'discouraging membership in Dodge Local1150; (7) that in April 1933 the respondent initiated,' formed, spon-sored, and dominated the Employees Board 'at,its Dodge plant andcontributed support thereto until April 1937;' (8) that in April 1937the'Einployees Board changed its, nameas the L. B. E.,A.; (9) that on or,about April'16, 1937, the respondentinitiated and assisted in' the formation of the L. B. E. A. at its Dodgeplant and has since dominated, interfered with the administration' of,and contributed to the support -of 'the ^L. B. E. A.,' and; (10) that bythese and other acts the respondent interfered with, restrained; andcoerced 'its employees in the exercise of the rights guaranteed-inSection 7 of the Act.Pursuant to notice duly served upon the respondent; Dodge Local1150, Ewalt Local 2028, the L. B. E. A., and Federal Labor UnionNo. 21366 (A. F. of L.), a hearing was held at Indianapolis; Indiana,7On October 5, 1939,at the close of the presentation of its case the Board moved to amend the complaintin various minor respects.Thismotion was grantedby the TrialExaminer323429-42-vol 26-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom September 18 to October 24, 1939, before William P. Webb, the-Trial Examiner duly designated by the Board.4The Board and therespondent were represented by counsel and participated in the hear-ing.Dodge Local 1150, Ewart Local 2028, the L. B. E. A., andFederal Labor Union No. 2136,6 (A. F. of L.) were not representedby counsel nor did they participate in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to,produceevidence bearing upon the issues was afforded all parties.At the beginning of the hearing, on September 18, 1939, the re-spondent filed its answer to the complaint, in which it admitted theallegations in the complaint in respect to interstate commerce, butdenied that it had engaged in the unfair labor practices alleged therein,and pleaded certain affirmative defenses.During the course of the hearing the respondent made numerousapplications to the Trial Examiner for subpoenas andsubpoenas dacestecumrequiring certain officials of Dodge Local 1150 and Ewart Local2028 to produce the records of the said two unions at the hearing forexamination by the parties and for introduction in evidence.For thesame reasons the respondent applied for subpoenas andsubpoenas dacestecumdirected to certain officials of the Board's Regional Office forthe Eleventh Region requiring them to produce at the hearing allrecords kept by the Board concerning the cases raised on the charges.Such applications were denied by the Trial Examiner.Also during thecourse of the hearing the Trial Examiner made various rulings onmotions and,on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On July 14, 1939, the respondent filed a motion to dismiss theproceedings in the complaint cases (Cases Nos. C-1510 and C-1511),and to render a decision in the representation case (Case No. R-1255).At the hearing the Trial Examiner reserved ruling on the first part ofthismotion and denied the second part.During the hearing therespondent twice moved to dismiss the complaint for lack of evidenceand also moved to quash the proceedings for the reason that the Board'sRules and Regulations, Series 2, of July 15, 1939, are unconstitutional,and for other reasons, and for a speedy determination of the case.The Trial Examiner reserved ruling on these four motions until theissuance of his Intermediate Report, discussed below, in which hedenied them.The Board has reviewed these rulings by the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.4On July 14,1939,the respondent filed its Motion for Disclosure of Name of Trial Examiner and on July17, 1939, the Board issued its Order denying the said motion.On September 15. 1939 the respondent fileda second Motion for Disclosure of Name of Trial Examiner.Also on September 15, 1929,the Board issueditsOrder designating William P. Webb as Trial Examiner LINK-BELT COMPANY231On March 23, 1940, . the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2, (6) and (7) of the Act, and that the respondent hadnot engaged andwas not engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (3) of the Act as alleged inthe complaint.He recommended that the respondent cease anddesist from engaging in unfair .labor practices, that it withdraw allrecognition and completely disestablish the L. B. E. A. as a represent-ative of its employees for the purposes of collective bargaining, andthat the complaint be dismissed in so far as it alleges that the respond-ent violated Section 8 (3) of the Act.On April 26, 1940, S. W. O. C, on behalf of Dodge Local 1150,filed exceptions to the Intermediate ReportOn May 6, 1940, therespondent filed exceptions to the Intermediate Report and to therecord and proceedings and requested oral argument before the Board.In its exceptions the respondent alleged that the refusal by the TrialExaminer to issue subpoenas directing Dodge Local 1150 to produceits records had deprived the respondent of the right to adduce evidenceupon material issues and that such refusal by the Trial Examinerindicated that he would have refused to receive any evidence of thekind which the respondent sought to elicit by its requests for subpoenasof the kind mentioned above.On this basis the respondent appliedto the Board for leave to adduce the evidence alleged to have been soexcluded by the Trial Examiner and to adduce further evidence uponall issues.The Board has considered this application by the respond-ent and it is hereby denied.On June 18, 1940, pursuant to notice served on the parties, oralargument was had before the Board in Washington, D. C.Therespond-ent was represented by counsel and participated in the argument.The other parties did not appear.At-the oral argument the respond-ent moved that the Board dismiss the exceptions filed on April 26,1940, by S. W. O. C. on behalf of Dodge Local 1150, alleging as groundsthat they are not specific and accordingly, do not follow the Rules andRegulations of the Board.The Board has considered the exceptionsin question, the respondent's motion and its argument in support ofthe motion and finds'that its contention in this respect is without merit.The motion is hereby denied.The, Board- has considered the exceptions filed by S. W. O. C. onbehalf of Dodge Local 1150 and by the respondent and, except in sofar as said exceptions are consistent with the findings, conclusions,and order set forth below, finds them to be without merit. -Upon the entire record in the case, the Board makes the following: 232DECISIONSOF NATIONALLABOR, RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is an Illinois corporation having its principal officeand place of business in Chicago,Illinois.In addition to operatingengineering plants at Chicago,Illinois,Philadelphia,Pennsylvania,Sam Francisco,California;Atlanta, Georgia,and Toronto,Canada,the responddnt owns and operates two chain factories and' malleablefoundries,'in Indianapolis,Indiana.' -The two chain factories andmalleable foundries in Indianapolis are designated respectively as theDodge plant and the Ewart plant and are engaged in the productionand' sale of chains for power transmission,elevating and conveyingpurposes.Only the Dodge and Ewart plants of the respondent aredirectly involved in this proceeding.During 1938 the estimated cost of raw materials used in manufac-turing operations at the Dodge andEwart plants was between$2,000,000 and$3,000,000.Between 80 and 90 per cent'of the rawmaterials so used had a source outside Indiana.Also during 1938the 'value of manufactured goods sold by the respondent from theDodge and Ewart'plants was approximately$7,000,000, divided aboutevenly between the' two plants.-Approximately 90 per cent of suchmanufactured goods were shipped to destinations'outside Indiana.The number of employees at each of the two plants here involvedvarids roughly between' 800 and 1200 depending upon general businessconditions and other factors.'II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Association, Iron, Steel &, Tin Workers Local UnionNo. 1150 is a labor organization affiliated,with the Congress of In-dustrialOrganizations,admitting to membership production andmaintenance employees at,the Dodge plant of the respondent.Amalgamated Association, Iron, Steel' & ,Tin Workers Local UnionNo. 2028 is a labor organization affiliated with the Congress of In-dustrialOrganizations,admitting to, membership production andmaintenance employees at the Ewart plant of the respondent.,Link-Belt Employees Board of the Dodge plant,herein called DodgeEmployees Board, was an unaffiliated,labor organization,consistingof elected representatives from the various departments of the Dodgeplant and a representative selected by the respondent,which purportedto represent employees,of the respondent at the Dodge plant.Link-Belt Employees Association,Inc., is a labor organization,affiliatedwith,the National Independent Unions of America, Inc.,admitting to membership, all employees at the Dodge plant exceptthose with executive authority. LINK-BEL'L'COMPANY233III.THE UNFAIR LABOR PRACTICESA. Interference with,domination and support of the Employees Boardrespondent initiated,sponsored,and contributed to the support of 'theEmployees Board.e'The evidence shows that the.Employees Board was formed pursuantto a written plan'issued by James S. Watson,vice president of the re-spondent and general manager of the Dodge and Ewart plants, onJuly 10, 1933, and distributed among employees at."the Dodge andEwart plants. In so far as the Dodge plant is concerried, the planprovided for creation of a permanent board of representatives,electedby the employees from among themselves,to hold regular meetingswith a representative selected by the respondent for the considerationof mutual problems.According to its preamble,the objectives of theplan were to enable the respondent to know the wishes of the employees on all mat'te'rs' pertaining to'them, such as wages, hours ofwork, working conditions,beneficial'societies,and safety measures,and, "To enable the Link-Belt Company,and its employees, to coop-crate to the fullest extent in accordance with the spirit of the Na-tional Industrial Recovery Act."Basil IT.Booher, a tool grinder and tool repairer in the Dodge plant,subsequently elected president of Dodge Local 1150,testified that atabout the time the Employees Board was being organized, 'BarneyFristo, a foreman in the punch-press department of the Dodge plant,told him that the Dodge Employees Board was being organized tokeep outside organizations out of the plant.At the, time Booher wasa member of an American Federation of Labor union which wasactive for a short time in 1933 at the Dodge plant.Frisco did nottestify at the hearing.Pursuant'to instructions from the'respondent,the employees at theDodge plant held elections for nominating candidates and soon there-after, on or about July 17, 1933,theyheld elections within groupsapportioned by the respondent for the selection of representatives toserve on the Employees-Board.'The elections were held in the plantwith the respondent furnishing the ballets:, 'Ballots were distributedto the employees by the foremen.1,-On the afternoon of July 17,1933, after.the election,the repre-sentatives elected by the employeesmet with Watson, and F: S. O'Neil,the assistant general manager,of the respondent's,plant,at Indian-'Although admitting in its answer that it initiated, sponsored, and contributed to the support of theEmployees Board, the respondent alleged in its answer and contended at the hearing that it did ndt form,dominate, or interfere with the administration of the Employees Board.9Although none of the respondent's actions prior to July 5, 1935, the effective date of the Act, constituteunfair labor practices, events occurring before that date must be considered in order to evaluate subsequentevents 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDapolis.Watson and O'Neil explained the purpose, duties, and func-tions of the Employees Board and the representatives selected theirchairman.The chairman appointed a committee to draw up rulesand regulations.At a meeting on July 24, 1933, the rules and regu-lations prepared by the committee were adopted by the EmployeesBoard subject to approval by the respondent. Such approval, wassubsequently given by the respondent.The first regular meeting of the Employees Board was held oaAugust 8, 1933.Thereafter, regular monthly meetings and somespecialmeetings were held.Such meetings usually occurred in theafternoon, starting at 1:00 or 1:30 p. in.The representatives electedby the employees customarily met in private for half an hour or moreto consider the matters to be discussed with the management.Oneor more representatives of the respondent would then enter the meet-ing to hear and discuss grievances of various kinds, to make sugges-tions, and otherwise to confer with the employees' representatives.Watson, O'Neil, C. V. Loughery, manager of the Dodge plant, andR. N. Phelps, manager of the personnel department for the Dodge andEwart plants, were the representatives of the respondent who usuallymet with the Employees Board, although all four of them were notalways present.All meetings were held in the plant and the members of theEmployeesBoard were paid their regular wages by the respondent for the timespent in attending the meetings.The rules and regulations adoptedby the Employees Board, upon the approval of the respondent, wereprinted in book form by the respondent.The official minutes of a meeting of the Employees Board held onOctober 17, 1933, contain the following account of remarks made atthe meeting by O'Neil and Loughery, respectively:Mr. O'Neil then addressed the Board and told them of the Com-pany's preference for handling company and employee businessthrough the Board rather than through any outside organizations.Mr. Loughery discussed the advantages of employee representa-tion through the Board and told of substantial increases in cost asa result of increases in salary already made.At a special meeting of the Employees Board on November 13, 1933,Watson informed those present that he would meet on the next daywith an outside union known as Link-Belt Local,' but that the respond-ent would continue the Employees Board regardless of the outcomeof the meeting.On April 25, 1934, the Employees Board amended itsrules and regulations.The rules and regulations, as amended, werepublished in book form by the respondent and distributed among em-ployees at the Dodge plant. In part, the rules and regulations, as7The record does not disclose the nature of this organization. LINK-BELT COMPANY235amended, provided: (1) that the minimum number of representativesshould not be less than 7 and the maximum number not more than 13;,(2)-that the respondent should appoint one representative to keep therespondent in touch with the Employees Board; (3) that any personhaving the right to hire or discharge should not be eligible as a repre-senitative or qualified to vote; (4) that representatives should be electedannually; (5) that the respondent's representative on the EmployeesBoard should. attend all meetings of the board, but should not beentitled to vote; (6) that regular meetings of the Employees Boardshould be held monthly at a place provided by the respondent and thatthe respondent should pay average wages to all members while attend-ing meetings; .(7) that all expenses incurred by the Employees Boardshould be paid by the respondent and that in no case should an employeebe put to any expense in connection with the Employees Board; (8) thatthe bylaws and regulation's might be amended by a two-third vote ofthe Employees Board; (9) that each employee representative shouldbe free to perform his functions as such in a completely independentmanner; and (10) that the Employees Board should not be terminateduntil after 90 days of consideration by the Employees Board and therespondent.In the operation of the Employees Board there were no meetingsof the general body of employees at the Dodge plant.Action taken bythe Employees Board was not submitted to the employees for consider-ation or ratification except in so far as representatives might informallydiscuss such matters with their constituents.At a regular meeting of the Employees Board on June 11, 1935, allemployee representatives were present, together with Watson, O'Neil,Loughery, Phelps, and W. H. Maxwell, superintendent of the Dodgeplant.After dealing with routine matters, O'Neil suggested that allpresent express themselves relative to the continuation of the Employ-ees Board.Seven of the employee representatives declared that theyfavored-its continuation.The five representatives of the respondentwho were present then made separate statements recommending thatthe Employees Board continue to function.An election of representatives to constitute the Employees Boardfor the' year 1937 was held at the Dodge plant on January 14, 1937.The following nine men were elected:NameGroupJobFred Kepner--------------------------------------1Assembler Department 2800.Art Hayes-----------------------------------------2Screw machine operatorWilliam Dudziak--------------------------------3Tool maker in tool room.Bradley Stone-------------------------------------4Screw machine operatorOrlando Taylor-----------------------------------5Inspector beat treat department.Joe Maish---------------------------------------6Watchman.Roy M Swartz-7Head of order departmentWalter Harvey--------------------------------8MachinistGlen Cox ------------------------------------------9Rolling machine operator11 1 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoon . after the election, the representatives selected William Dudziakas chairman of the Employees Board and Roy M. Swartz as secretary.Minutes of the meetings of the Employees Board in 1937 were takenby Roy M. Swartz, head of the, order department at the Dodge plant,who had been electedas representative of group No. 7, which consistedof about 100 office employees., Swartz testified that after taking theminutes in longhand he had them typed by one of the respondent'sstenographers. -He then submitted copies, to Dudziak, chairman,ofthe Employees Board, and, to Loughery, manager of the Dodge plant,for approval.If approved; Swartz, then had the minutes multigraphedm .the respondent's stenographic, department and copies were given toeach <;employ, ee representative, for distribution in their respectivegroups., .The minutes, prepared by Swartz as described above, of a meetingof the Employees Board held on February 16,1937, contain the following paragraph: "The By-Laws Committee reported their suggestionsfor revisions, in the ,By-Laws which were discussed generally, and thechange in Article V; . Section 2, ^ was .discussed rather; thoroughly, andafter the Management voiced their views with respect, to this change,a motion was made by Mr. Kepner, and seconded by Mr. Taylor, thatthe request for this ;change in the By-Laws be withdrawn, and themotion carried."Orlando Taylor testified that the above-mentioned proposed changein, the—bylaws ;of the Employees Board .h ad, originally been made, inthe form of a motion bytFred Kepner, seconded by Taylor.Thechange, so proposed,, had as its objective, according to Taylor, ". . .that, representatives for the employees might have a littleimore powerwhen it, came, to laying a man off, discharging an employee or hiring anemployee."When Kepner's, motion, was brought up at the meetingof the Employees Board on February 16,1937, F. S. O'Neil, the assist-ant general manager of the Dodge and Ewart plants, was present.Taylor testified that, O'Neil objected vigorously; told Dudziak, thechairman of:the Employees Board, that he did not like the attitude thelatter was taking; criticized Kepner for making the motion and askedTaylor why he had seconded it., O'Neil then stated that lie wanted itTaylor testified that after hearing O'Neil's,remarks,, he and Kepnerfelt they were endangering their jobs.Kepner accordingly moved towithdraw the 'original motion and Taylor seconded the motion towithdraw.Concerning the above-discussed incident, O'Neil testified that hedid not remember whether or not lie told Dudziak that he did not likehis attitude and that he had- simply explained, without bitterness, therespondent's position in the matter.He added that it was the purposeof such meetings to permit both the employee representatives and ,'LINK-BELT COMPANY237representatives of the-respondent to so state their positions on'mutualproblems., 'Other,persons present at the meeting did. not,.testify con-cerning-events after Kepner made his original, motion.,, On the basismade by O'Neil is substantially correct.Regular meetings of the Employees Board continued until April 16,1937, the system of its operation remaining essentially as described inyariou's paragraphs above for almost a year and 9 months after July 5,1935, the effective date of 'the Act.It is undisputed that the respond-ent initiated; sponsored, and contributed to , the support of, the Em-ployees Board,. and we so find.On the basis of all the evidence wefind the respondent also dominated, contributed to the support of, andinterferedwith the administration of the Employees Board untilApril,16, 1937.Dodge Local 1150 came into existence about December 1936. atboth the Dodge and Ewart plants of the respondent.Ewart Local2028 was not organized as a separate local union of the AmalgamatedAssociation,, -Iron, Steel & Tin Workers until June,1937. In February1937 Dodge Local 1150 selected its first regular officers, those being:president, Basil Booker, an employee in the tool, room of the Dodgeplant; recording 'secretary, 'Frances Cox, an inspector in department229 at the Dodge plant; treasurer, Carl Hyatt, a tool maker in theEwartplant; and financial secretary, Norton Bray, an employee at the Ewartplant.Soon after the selection of its officers, Dodge Local 1150 startedan organizing campaign among employees at the two plants,of therespondent in Indianapolis., ,;Orlando Taylor, then an employee representative on the EmployeeBoard at the Dodge plant, testified ,that-in February,1937 he had ashort conversation concerning Dodge Local 1150, with his foreman',Barney Fristo, in the plant during working hours. , According ,toTaylor, Fristo stated, referring to Dodge Local '1150, "Well, it maybe- possible they will organize. I can't, help that, but they are nevergoing to be able to make me work a man unless I want him to,work.','As previously stated,,Fristo did not.testify.,', ,On -March 11,A937, the respondent posted the following, notice;signed by C. V. Loughery, manager, of the Dodge plant, on its bulletinboards at the Dodge plant:'We are told 'there is solicitation going on in our plant 'formembers in an organization. 'Employees have raised quite' afew questions about this activity,'which need to be answered:'It isnotnecessary for any employee to join any thing to holdhis job, for the same law, that gives'; man the'right to'join alsogives any other man the right not to join.Coercion, threatening, and intimidating by anyone, or thesolicitation ofmembership in any organization is strictly for- 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDbidden on company property and any person disregarding thisrule is an undesirable employee for this company to retain.As always, the company is ready to listen to and answer fairlyany questions which come up, affecting our relations.Although it is clear that at about the time the respondent postedthe above notice Dodge Local 1150 was engaged in an organizingcampaign among employees at the Dodge and Ewart plants, theevidence does not show that, at that time, persons acting on behalfof Dodge Local 1150 were guilty of coercion, threatening, or intimida-tion.The limited evidence available on the point does indicate,however, that such persons did, on occasion, solicit for membershipin Dodge Local 1150 in the Dodge plant during working hours.Apparently the notice posted by the respondent on March 11, 1937,was directed at the organizational efforts of Dodge Local 1150. Inso far as the record discloses, aside from the Employees Board, therewas no other labor organization active in the plant at that time.B. Domination of and interference with the L. B. E. A.On April 16, 1937, 4 days after the United States Supreme Courtupheld the constitutionality of the Act,8 the Dodge Employees Boardheld its last meeting.The minutes of this meeting., prepared byRoy M. Swartz and' posted in the Dodge plant, state in substance:(1) that the Employees Board held its regular monthly'meeting onApril 16, 1937, and all members were present, including F. S. O'Neil,assistant general manager of the Dodge and Ewart plants, acting asthe respondent's representative; (2) that also present, on invitationfrom the Employees Board, were C. V. Loughery, manager of theDodge plant,W. H. Maxwell, superintendent of the Dodge plant,and R. N. Phelps, manager of the personnel department at the Dodgeand Ewart plants; (3) that the Employees Board, as then constituted,would require some revision in its bylaws to avoid violation of theWagner Labor Law; and (4) that in the opinion of members of theEmployees Board, the benefits received by the employees throughthe efforts of the Employees Board were greater than they realized.The minutes were signed by Swartz as secretary of the EmployeesBoard.The evidence concerning this meeting of the Employees Board onApril 16, 1937, will be fully discussed below. It is undisputed, how-ever, that the L. B. E. A. was organized at this meeting by fiveemployee representatives of the Employees Board after the departureof O'Neil, Loughery, Maxwell, and Phelps from the meeting. -8N L R. B. v Jones & Laughlin Steel Corp, 301 U S 1, 1everseng.Tones& Laughlin Steel Corp v N LR B,85 F (2d) 998 (C C A 5), and enforcingMatterof Jones& Laughlin Steel CorporationandAmalga.mated Associationof Iron, Steel & Tin Workers of North America, Beaver Valley Lodge No200, 1 N. L it. B.503. LINK-BELT COMPANY239The part taken by Swartz, as described below, at the meeting ofApril 16, 1937, and in the subsequent affairs of the L. B. E. A. was asignificant and often a determinative factor influencing the formationand the course of action of the L. B. E. A. It is, therefore, necessaryat this point to examine Swartz's relationship with the respondent.Swartz testified that he had been employed by the respondent in theDodge plant for 27 years.He started work as an office boy and there-after had experience in various departments of the plant. In 1929Swartz was promoted to the position of head of the order department.He held this position during the entire period under considerationhere.As head of the order department, Swartz's salary was $200 amonth.He had, according to his testimony, about 15 clerks workingunder him at an average salary of about $100 a month. Swartzhad authority to recommend hiring and discharging of employees inhisdepartment.His immediate superior was Sidney L. Houck,production manager.Previous to serving as secretary of the Employees Board in 1937,9Swartz had been active in a mutual benefit society among the re-spondent's employees.10In 1937 he became a district representativeof the National Independent Unions of America, Inc., an organizationwhich the L. B. E. A. joined shortly after its formation.Orlando Taylor, Glen Cox, Swartz, O'Neil, Loughery, and Phelpsall testified concerning events at the meeting of the Employees Boardon April 16, 1937.Their respective accounts differ somewhat indetails.The meeting was held in the conference room of the plant.It started at 1:30 p. in. with only the nine employee representativesbeing present.Some ordinary business was discussed and thenSwartz announced that, due to a recent decision of the United StatesSupreme Court validating the Wagner Act, the Employees Boardwould have to either change its bylaws or disband.Enoch Ballard 11suggested the formation of a new union and a general discussion en-sued.Four of the members present were in favor of dissolving theEmployees Board and opposed the formation of a new union.Theywere Orlando Taylor, William Dudziak, Joe Marsh, and Glen Cox.Five others,Roy Swartz, Enoch Ballard, Fred Kepner, WalterHarvey, and Bradley Stone, favored a new organization. Stonesuggested that he knew a man in Anderson, Indiana, who could helpthem organize.9Swartz was elected from a group of office workers as their representative on the Employees Board by avote of 72 for Swartz to 21 for his opponent, Walter Harris, a draftsmaniUThis was an organization composed of employees of the respondent which, in the event of sickness ordeath among them, provided funds for their benefitiiAccording to the available evidence,Enoch Ballard was not one of the employee representatives electedto the Employees Board in January 1937. The minutes and accounts of the meeting of April 16, 1937,indicate that he was by that time either a member or acting member of the Employees Board, although hisstatus is not specifically explainedArt Hayes,one of the employee representatives elected in January1937, is not mentioned as being present at the meeting of April 16, 1937 240DECISIONSOF NATIONALLABOR RELATIONS BOARDAt this point, about 2:00 p. in., the officials of the respondent,O'Neil, Loughery, Maxwell, and Phelps, entered the meeting, Lough-ery stated that something would have to be done about the EmployeesBoard and Swartz, replied, "We have already discussed that." - One ofthe employee representatives asked Loughery what he thought aboutitthe.subject.According to Cox, Swartz then said, "Well, we aregoingto organize it anyhow," and Loughery replied, "It looks like you fellowswould, be able, to organize a pretty good union."Loughery did notdeny making such a statement. The matter of a name for the proposednew organization was then discussed. Swartz suggested "Link-BeltUnion."Taylor and Cox testified that O'Neil then 'stated he wouldrather have it called "Link Belt Association "O'Neil admitted thathe might have said he would prefer to have the organization called anassociation rather than a union. Soon thereafter, O'Neil, Loughery,Maxwell, and Phelps left the meeting.The nine employee representatives remained in the conference roomand further discussed the merits of a new organization.Swartztestified that Dudziak, Taylor, Cox,. and Marsh wanted everyone tojoin Dodge Local 1150, but that the other men preferred a union oftheir own because it would be cheaper and because they felt that theycould bargain more successfully with the respondent than could out-siders.Thefive men favoring a new union then decided to organizeand selected as temporary officers, Enoch Ballard, president, Roy M.Swartz, 'secretary, and Fred Kepner, treasurer., The -.meeting ad-journed about 4:30'p. in.All of the employees present at this meetingwere paid by the respondent for their time spent in attendance.The name Link-Belt Employees Association, substantially. thatsuggested by O'Neil, was later adopted for the new organization.Swartz was the only one of the nine employee representatives onthe Employees Board at the meeting of April 16, 1937, who was, asupervisory employee. It is clear from the evidence that he took anactive and leading part in the formation of the L. B. E: A. The re-spondent's officials who attended the meeting vigorously denied; how-ever, that Swartz acted in this respect upon, instructions-from them.Witnesses for the respondent testified that Swartz'enjoyed activities ofthis nature and pointed to his' connections with the mutual benefitsociety, previously mentioned, as typical of his interest in organiza-tional affairs.Swartz also testified, in substance, that his work onbehalf of the Employees Board and the L. B: E. A. was entirelyvoluntary.Even though such testimony be accepted as true, in'viewof the supervisory nature of his position, the respondent cannot dis-associate itself of responsibility for Swartz's actions by merely showingthat it did not order him to take them. It is clear that the respondent'sexecutive officials knew at the meeting of the Employees Board on LINK-BELT COMPANY241April 16, 1937,, that Swartz was taking a leading part in organizing theL. B. E'. ,A.Their' attitude, as shown by their statements at the meet=ing,was one of approval of his actions and was in striking contrastto; their attitude toward the organizational attempts of Dodge Local1150,,as expressed, in `the notice posted,on March 11, 1937, warningthe employees against solicitation of members in the plant and statingemphatically that it, was"not"necessary to join any organization tohold a job.Under the circumstances,, the respondent, acquiesced in,indicated its approval of, and apparently ratified Swartz's activitiesin helping to form the L. B. E. A.Thus,,. all, of the evidence discloses that the idea of forming theL. B. E. A. was conceived and executed by members of the EmployeesBoard, an organization formed and dominated by the, respondent.The L. B. E. A. was formed, by such members, one of whom was ' asupervisory employee, at a meeting on the respondent's time andproperty, with,the knowledge, consent, and, approval of the respond-ent's executives., i,,The Employees. Board, as such, apparently ceased to functionor exist after Swartz completed ,the act of preparing the minutes ofthe meeting of April 16, 1937.The evidence indicates that no officialannouncements of its demise were made by either the respondent or theEmployees Board to the employees at the Dodge plant.-On April, 17,'1937,Orlando Taylor joined Dodge Local 11150,.The following Monday he secured his union button and wore it to work.On the following day Taylor's 'foreman, Barney Fristo, noticed thebutton and warned Taylor'that he would have to be careful: ''ClarenceC. DeWitt, an employee in department 216 in the plant,'te'stified thatwhile he was at work in May or June 1937, he had a conversation withhis'foreman, Paul Hubbell, in which the latter asked him if there wasanything wrong with him (Hubbell) as a foreman. 'DeWitt repliedthat there was not and Hubbell then said, according to DeWitt,"Well, what is the matter with the"company?Ain't 'the companytreating you, right?I heard'you' joined the C. I. O. and that you areactive in organizing.I don't 'think that is the right thing to do."The Trial Examiner found that'Hubbell's partial denial of DeWitt'stestimony was not convincing:We find that Hubbell spoke to DeWittsubstantially 's recited above.On or about. April 20, 11937j, printed handbills were, passed outon behalf of the L. B. E. A. to the employees,at the.plant,gates. , Thehandbills advertised a mass meeting to be held at.8:00_ p: 1m., April 21,1937, and stated in part:Do you want to represent yourself or do'you want an outsiderto represent,you?Why not join an organization made up entirelyof' Link.Belt employees. , The Wagner Labor Law gives us the 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame power to represent you as any other labor organization incollective bargaining with the Company.The Link-Belt Com-pany has nothing to do with our organization, it is controlled andoperated by employees only.To insure your rights, attend thismeeting without fail.Everybody invited.Link-Belt Employ-ees Association.The mass meeting was held as advertised with Ballard presiding.Two men from the Delco-Remy plant at Anderson, Indiana, andSwartz were also on the speakers' platform.Swartz introduced thetwo men from Anderson to the audience and they made talks andanswered questions about a union in the Delco-Remy plant.BasilBooher, who attended the meeting, testified that during the previousafternoon Swartz showed the two men from Anderson, Indiana, aroundthe respondent's plant.This testimony was not refuted.During the meeting, Gene Whittaker, a representative of theS.W. 0. C., not an employee of the respondent, asked to be recognizedby the chairman., His request was denied and he was forcibly pushedto the rear of the crowd by Swartz, Kepner, and Ballard, all employeerepresentatives on the Employees Board which had, within the week,ceased to function.Booher protested the silencing of Whittaker butwas refused recognition by the chairman.About this time a petition was circulated ' throughout the Dodgeplant by Swartz and others. It bore the following heading:Under the provisions of the Wagner Labor Act, ' we are per-mitted to choose our own representatives or organization in deal-ing with the Company for which we work.We the undersigneddesire to form our own organization within the ranks of theemployees. , We feel that such an organization would accomplishmore without any, interference from any outside source what-soever.Unless 51%or more of the Link-Belt Employees agreeto said organization, this proposition will be dropped.(Sgd.)LINK-BELT EMPLOYEES ASSOCIATION,ENOCHF. BALLARD,President,ROY M.SWARTZ,Secretary,FRED KEPNER,Treasurer,Temporary Oficers.' The minutes of various meetings of the L. B. E. A., kept by Swartzand authenticated by him at the hearing, were introduced in evi-dence.Such minutes for the mass meeting of April 21, 1937; 'statein part:Mr. Swartz amplified the fact that the present officers were onlytemporary and they intended to relinquish their duties just as soonas the organization was built up and able to reorganize and elect LINK-BELT COMPANY243permanent officers. ' He also reminded you of the very con-venient manner that-purchases can be made without the readycash through the company and how nice it is to have a bottleofCoca Cola in -these coming summer months all of which willbe retained if our organization is in power. -Minutes of another mass meeting on behalf of the L. B. E. A. heldon April 28, 1937, state in part:Mr. Swartz gave a short talk indicating that our organizationcould do more for the employees than any other organizationand best of all at a more economical cost.He also repeatedthat if our opponents would be the collective bargaining agentsit is doubtful if many of the privileges we now have will be re-tained by the company. Such as the Beneficial Society andCredit Union, possibly would be discontinued.Swartz testified that by his use of the word "opponents" above,he referred to the C. I. 0.As noted, Swartz had been active in thebeneficial ^ society refered to.12Swartz also testified that all hisstatements that rights might be taken away from the employeesshould Dodge Local 1150 obtain bargaining rights were purely as-sumptions on his part.Apparently, the rights and privileges referredtowere not taken away by the respondent, although, as shownbelow, Dodge Local 1150 subsequently obtained recognition by therespondent as bargaining agent for employees at the Dodge plant.The fact cannot be overlooked, however, that such statements weremade by a supervisory employee of the respondent whose previousactions in connection with the L. B. E. A. had been acquiesced inand tacitly approved by the respondent and who spoke with apparentknowledge and authority upon the matters referred to.In the latter part of April 1937, Swartz, Ballard, Kepner, and Stonemade a-trip to Anderson, Indiana,'arid conferred with officers of theDelco-Remy Employees Association.These persons advised themto incorporate the L. B. E. A. It took, the above-named employeesall-of 1 day to make the trip to Anderson and they quit work duringthat day.No deduction was made from Swartz's salary on accountof his absence from work.The L. B. E. A. was incorporated as a labor organization in theState of Indiana on April 22, 1937.The incorporators were Roy M.Swartz, Enoch Ballard, and Fred Kepner.Basil Booher and Reid F. Bell testified that about May 1, 1937,they were on a grievance committee for Dodge Local 1150 whichwent in to see Loughery and Maxwell concerning four members whohad been temporarily laid off.13Both men testified that just before12 Seefootnote10,supra.13These lay-offs were not the subject of any allegation in the complaint 244DECISIONSOF NATIONALLABOR RELATIONS BOARDentering the plant office, about 1:00 'or 1:30 p. m., ,they saw Swartzseated in a car parked near the curb in front of the office allegedlycollecting dues for the L. B. E. A. from employees who were leavingthe plant and walking over to him.When the grievance committeewas admitted into the office to see Maxwell and Louighery, Bookertold them what he had seen, as described above, and asked them tolook out the! window to see for themselves. It is undisputed thatMaxwell and Loughery refused to, look, although members of theg'rievance' committee called their attentioh to the fact' that'collectingand' paying union dues on the respondent's premises or during'workinghours 'was against its'rules.LOughery admitted'-that he made nosubsequent investigation' of Swartz's alleged violation of the' respon-dent's rules.On May 4, ' 1937, Dodge Local 1150 requested J. S. Watson, vicepresident of the respondent and general manager of the Dodge andEwart. plants, to meet its negotiating committee for the purpose ofconsidering a contract.Pursuant to this request a meeting was held;as :discussed below, between representatives of Dodge Local 1150 andthe respondent on May 12, 1937.1In the meantime;' on May 5, 1937, members of the L. B. E. A.received information from an undisclosed source. that Dodge' Local1150. had asked for, recognition as bargaining agent for the employeesat the Dodge plant.Upon directions from Swartz, Ballard, the, tem-porary president of the L. B. E. A.,.immediately called an emergencymeeting of various leaders in the organization to consider a course ofaction. 'This meeting was held in Swartz's home on the morning ofThose present included Swartz,Ballard, Kepner, and Stone, all formerly of the Employees Board, anattorney named-Leland Morgan, who was employed, by the L. B..E, A.,and five others. -The employees who attended the meeting had toleave their work to do so.No deduction- was made from Swartz'ssalary for the time .he lost. from work while attending the meeting..Wages of the other employees 'attending were deducted. ..11During the course of the meeting, Swartz telephoned to, the secretary-of; an employees association in the 'respondent's plant in.Chicago andhad him read over the telephone the wording of an agreement whichthe said employees association had with the respondent concerningan agreement to Morgan, the attorney, and the latter drew up-.asomewhat similar document worded+in the form of a petition. Some-one'at the meeting telephoned C. V. Loughery, manager of the Dodgeplant, and arranged a meeting with him for the same afternoon.Swartz testified' that, although' he could not remember -for sure,' hemight have been the one who made the telephone call to Loughery. LINK-BELT COMPANY245Pursuant to the appointment so arranged,the same persons whomet at Swartz's home on the morning of May 5, 1937,met withLoughery at about 2:30 p. in. in the afternoon of the same day andpresented their petition for recognition by the respondent of theL. B. E. A. as bargaining agent for employees at the Dodge plant.Swartz testified that Loughery agreed to grant the request of theL. B. E. A. forbargaining rights on the condition that it would pro-duce evidence of majority representation.Loughery testified that herefused to accord recognition to the L. B. E. A. at the meeting of May5, 1937,because he felt that its petition was not supported by evidenceof majority, representation.On the night of May 5, 1937,at a meetingof officers of the L. B. E. A., Swartz announced that he was confidentthat the respondent would acceptthe L.B. E. A. as bargaining agent.On May7, 1937,Swartz executed an affidavit to the effect that theL. B. E. A.had, as members,a majority of the employees of theDodge plant and attached to this affidavit a list of 634 names of allegedmembers of the L. B. E. A. who were employees at the Dodge plant.There were at the time approximately 1,200 employees at the Dodgeplant.This affidavit and list of names was presented to the respondentby the L. B. E. A.Loughery and other officials of the respondent tes-tified that they had the list carefully checked against current pay rollsand that they found 52 per cent of the employees at the Dodge plantwere represented on the list.They were,accordingly satisfied thatthe L.B. E. A. had majority representation and was entitled torecognition.On May 10, 1937, the respondent and the L. B. E. A.executedthe following agreement:This agreement,dated May 10,.1937,betweenLink-Belt Com-pany and the Link-Belt Employees Association,Inc., a laborassociation of workers employed by said Corporation:The association has presented to the Corporation signatures 14from well over fifty per cent(50%)of the employees working atthe Dodge plant, Indianapolis,Indiana, authorizing the formationof said Association,and authorizing it to act as the collectivebargaining agent for the employees of said Plant. In accordancewith the provision of Section 9 (a) of the National Labor Rela-tions Act, the Corporation recognizes said association as the ex-clusive representative of all the employees in said Dodge Plantof the Link-Belt Company and representatives of the Corporationwhen so requested will meet with representatives of the Associa-14 In so far as the record discloses,the L. B.E A did not submit the signatures of its members to therespondent as stated in the agreement.The list of 634 names which it did submit was a typewritten listsworn to by Swartz.R N.Phelps, manager of the personnel department at the Dodge and Ewart plants,testified that it was this list which he had had checked, by subordinates,against the respondent's pay rollto determine the question of majority representation323429-42-vol. 26-17 246DECISIONSOF NATIONALLABOR RELATIONS BOARDtion for the purpose of considering the conclusion of an agreementwith respect to wages, hours of employment and other conditionsof employment.l5LINK-BELT COMPANY,By C. V. LOUGHERY,Mgr. Dodge Plant.LINK-BELT EMPLOYEES ASSOCIATION, INC.,By ENOCH L. BALLARD,.Temporary President.Witness: Louis GOODwIN.On May 11, 1937, the respondent posted a notice in the Dodgeplant stating that, having satisfied itself 'that the L. B. E. A. repre-sented a majority of the employees at the Dodge plant, it had signedan agreement with the L., B. E. A. recognizing it as the sole bargainingagency for such employees.On May 12, 1937, pursuant to the request made on May 4 by DodgeLocal 1150, J. S. Watson, representing the'respondent, met with acommittee of representatives of Dodge Local 1150. James Robb,Field Director for the S. W. O. C., acting as spokesman for DodgeLocal 1150, told Watson that it was the purpose of the committee tonegotiate a contract between the respondent and Dodge Local 1150covering the production employees at both the Dodge and Ewartplants.According to the undisputed account of the meeting givenby Basil Booher, who was present, Watson informed the committeethat the respondent had already negotiated a contract with one union.An extensive discussion ensued after which Watson stated that DodgeLocal 1150 would have to produce evidence of its membership at theplants.The committee then suggested that the membership cardsof Dodge Local 1150 be submitted, along with the respondent's payrolls, to the National Labor Relations Board for purposes of a compari-son.Watson refused to follow this suggestion, but made a counter-suggestion that the cards be turned over to C. V. Loughery, managerof the Dodge plant, for a comparison by him.Dodge Local 1150refused to follow this suggestion and the meeting ended.On May 19, 1937, Dodge Local 1150 filed with the Regional Directora petition for an investigation and certification of representatives atboth the Dodge and Ewart plants.It should be stated at this point that, while the events describedabove were occurring at the Dodge plant of the respondent, employer-employee relations at the respondent's Ewart plant were, in somerespects, following a similar course.Thus, in 1933 the respondentinitiated and sponsored, at the Ewart plant an employees board set15Apparently no written agreement with respect to wages, hours of employment and other conditions ofemployment was ever executed between the respondent and the L. B E. A. In the latter part of May 1937,these two parties did, however,confer with respect to wage increases and on June 1, 1937,the respondentgranted a general wage increase at both the Dodge and Ewart plants. LINK-BELTCOMPANY247tip in the same general manner as the Employees Board at the Dodgeplant.In the spring of 1937 the employees board at the Ewartplant ceased to exist as such and soon thereafter an organization calledthe Ewart Employees Association, Inc., was established and solicitedmembers at the Ewart plant.1eF. S. O'Neil, who, in addition to being assistant general managerof the Indianapolis plants of the respondent, acted as general managerof the Ewart plant, testified that soon after it was organized theEwart Employees Association, Inc., submitted satisfactory proof tothe respondent of majority representation in the Ewart plant.OnMay 18, 1937, the respondent posted a notice stating that it had signedan agreement recognizing the Ewart Employees Association, Inc., asthe collective bargaining agent for employees at the Ewart plant.On June 9, 1937, the respondent, Dodge Local 1150, the L. B. E. A.,and the Ewart Employees Association, Inc., entered into an agree-ment that a consent election should be held at the Dodge and Ewartplants under the supervision of the Regional Director.Pursuant tothe agreement, elections were held on June 11, 1937.Contestantsat the Dodge plant were Dodge Local 1150 and the L. B. E. A.Contestants at the Ewart plant were Dodge Local 1150 and theEwart Employees Association, Inc.At the Dodge plant, DodgeLocal 1150 was successful by a vote of 515 to 463.At the Ewartplant the Ewart Employees Association, Inc., was successful by avote of 539 to 325.A short time after the election on June 11, 1937, the membershipof Dodge Local 1150 was split up and those members who were em-ployed in the Ewart plant organized Ewart Local 2028.The twolocals have since remained entirely separate.Having been successful in the election at the Dodge plant, onJune 21, 1937, Dodge Local 1150 submitted to the respondent a pro-posed contract and requested that a conference be held by the partiesto consider its terms.On June 25, 1937, the respondent posted anotice announcing that, pursuant to the results of the election, itrecognized Dodge Local 1150 as the exclusive bargaining agency foremployees at the Dodge plant and that a conference had been arranged -for consideration of a proposed contract submitted by Dodge Local1150.During the last part of June and in July and August 1937 repre-sentatives of Dodge Local 1150 and the respondent met eight or ninetimes for the purpose of considering a contract covering wages, hours,and- working conditions.These negotiations ended September 1,1937, when, in lieu of a contract, the respondent issued a "statement ofpolicy" in which it declared its recognition of Dodge Local 1150 as the16The complaint does not allege that the employees board at the Ewart plant or the Ewart EmployeesAssociation,Inc., were dominated or interfered with by the respondent. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive bargaining agency for production employees at the Dodgeplant and set forth various other matters relative to the employer-employee relationship.This "statement of policy" was accepted byDodge Local 1150.17Thereafter, pursuant to the "statement of policy," grievancecommittees for Dodge Local 1150 met with representatives of. therespondent as the need arose.The respondent paid members of suchgrievance committees for the time they were absent from their workwhile conferring with the respondent.On January 7, 1939, Dodge Local 1150 requested that the respond-ent agree to a contract to replace the "statement of policy."Therespondent replied in substance that, due to the lapse of time since theelection of June 11, 1937, it would require satisfactory proof thatDodge Local 1150 still represented a majority of the employees at theDodge plant before it would consider a contract.On January 14,1939, Dodge Local 1150 filed a petition with the Regional Directorrequesting an investigation and certification of representatives.18Pursuant to the agreement of June 9, 1937, among all the partiesfor the consent election held June 11, 1937, certain classifications ofemployees at the Dodge plant were not entitled to vote.Employeesso excluded were all clerical employees in the shop, 'watchmen, cafe-teria employees, and all salaried employees in the office.On June 30,1937, the L. B. E. A., claiming to represent a majority of the above-described employees," asked the respondent to recognize it as bar-gaining agent for them.The respondent replied that upon satisfac-tory proof of majority representation it would recognize the L. B.E. A. as requested.Thereafter the L. B. E. A. submitted a list of itsmembers among such employees to the respondent.The list carriedan affidavit by Harold Phillips, then recording secretary of the L. B.E. A., to the effect that the list was true and accurate.On August 5, 1937, the respondent and the L. B. E. A. enteredinto an agreement which stated in substance that, having receivedproof of majority representation, the respondent recognized the17For the purpose,among others,of showing that its relationship with the Ewart Employees Association,Inc , after that organization won the election at the Ewart plant, was substantially the same as its relation-ship with Dodge Local 1150 after the latter won the election at the Dodge plant, the respondent introducedundisputed evidence that, (1) on June 25,1937, the respondent posted a notice in the Ewart plant announcingthe selection of Ewart Employees Association,Inc , by a majority of the employees and announcing that aconference had been arranged between that organization and the respondent for consideration of their futurerelations; (2) that soon thereafter the Ewart Employees Association,Inc , submitted a proposed contractto the respondent, (3) that, although a series of conferences ensued, the parties could not agree on the termsof a contract,and (4)that on August 31, 1939,the respondent issued, and the Ewart Employees Association,Inc , accepted, a "statement of policy" by which the respondent recognized the Ewart Employees Asso-ciation, Inc,as bargaining agent for the employees at the Ewart plant and which contained terms similarin many respects to the "statement of policy" which the respondent issued at the Dodge plant recognizingDodge Local 1150.i6 It was this petition which gave rise toMatter of Link-Belt CompanyandSteelWorkersOrganizing Com-mittee,Local No.1150,Case No R-1255 See footnote1, supraiYApparently Dodge Local 1150 has at no time claimed to represent employees at the Dodge plant withinthe classifications set forth above- LINK-BELT COMPANY249L. B. E. A. as the exclusive bargaining agent for office employees,clerical help in the shop, watchmen, and cafeteria employees at theDodge -plant and that it would bargain with the L. B. E. A., uponrequest, concerning the wages, hours, and working conditions of suchemployees.Between June 11, 1937, the date of the consent election, andOctober 6, 1937, the L. B. E. A. continued to hold regular meetingsand to solicit members among all classes of employees at the Dodgeplant.On June 16, 1937, the L. B. E. A. elected permanent officers.Ballard,Kepner, and Swartz were selected as trustees. Swartzremained outstandingly active in the affairs of the organization atleast until October 6, 1937.He testified that he made various tele-phone calls on behalf *of the L. B. E. A.These included calls to thesecretary of an employees association at the respondent's plant inChicago and others to Anderson, Indiana, ' the headquarters of theNational Independent Unions of America, Inc. It was largelythrough Swartz's influence that the L. B. E. A. joined the above-named organization.Swartz admitted that on occasion he advisedthe L. B. E. A. in regard to information that came to him in the courseof his employment as head of the order department at the Dodgeplant.The official minutes for the meeting of the L. B. E. A. on October6, 1937, contain the following notation:A motion was made and seconded to suspend dues paying anddiscontinue meeting with all present members in good standinguntil further notice.Harold Phillips, who was elected recording secretary of the L. B.E. A. on June 9, 1937, testified that after October 6, 1937, the L. B.E. A. held no more meetings in 1937 and that it held none in 1938.The organization did not, however, disband.According to Phillips,the L. B. E. A. held a meeting in February 1939 before the hearingon the representation case at the Dodge plant.20The history of theL. B. E. A. since that time does not appear in the record.Summing up, the evidence shows that on or about July 1933 therespondent initiated and sponsored the Employees Board, and thatuntil April 1937 it dominated, contributed to the support of, andinterfered with the administration of the Employees Board.At aregular meeting of the Employees Board on April 16, 1937, a majorityof its members, including Roy M. Swartz, a supervisory employee ofthe respondent, established the L. B. E. A.During part of thismeeting four important executives of the respondent were present andparticipated in the discussion concerning formation of the L. B. E. A.They not only indicated their approval of its organization, but, ineffect, ratified the action taken in establishing it by a majority of the20Matter of Link-Belt CompanyandSteelWorkersOrganizingCommittee, Local No. 1150,Case No. R-1255. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the Employees Board.There is no showing on the recordthat the respondent at any time officially informed its employees atthe Dodge plant that the Employees Board was dissolved, that it hadwithdrawn or was withdrawing its recognition of the Employees Board,or that it had ceased or was ceasing to contribute to the support of andto participating in the administration of the Employees Board."Tile effect of the foregoing was to closely identify the L. B. E. A.with the Employees Board.On May 5, 1937, Swartz learned thatDodge Local 1150 had on the previous day requested a meeting withthe respondent for the purpose of negotiating an agreement.OnMay 10, 1937, prior to any compliance with the request of DodgeLocal 1150 to meet and confer, the respondent concludedan agree-ment with the L. B. E. A. granting it recognition as the exclusivebargaining agent of the employees at the Dodge plant.This agree-ment, based upon flimsy proof of majority representation by theL. B. E. A.,22 was, under the circumstances, negotiated withexcessiveease and inordinate haste.23Despite his position as head of the orderdepartment at the Dodge plant, Swartz wasa leadingfigure in theadministration of the Employees Board between January and April1937, in the formation of the L. B. E. A. in April 1937 and hi itsadministration thereafter, and in the negotiation of the recognitionagreement of May 10, 1937.The respondent at all times acquiescedin, indicated its approval of, and, in effect, ratified the energetic actionof Swartz on behalf of the Employees, Board and the L. B. E. A.All of the foregoing, as well as the statements hostile to Dodge Local1150made by various foremen and the refusal by Maxwell andLoughery on May 1, 1937, to investigate reasonable charges thatpersons acting on behalf of the L. B. E. A..were violating the respond-ent's rulesagainstunion activities by any organization on its time orpremises, clearly reveal a marked disparity in the treatment accordedthe L. B. E. A. and Dodge Local 1150 by the respondent.We find that after July 5, 1935, the respondent dominated, andinterfered with the administration of the Employees Board and con-21Westinghouse ElectricalManufacturing Company v.N L R. B,decided June 10, 1940, 112 F (2d) 657,(C C A. 2)enforcing as modifiedMatter of Westinghouse Electric &Manufacturing CompanyandUnitedElectrical Radio&MachineWorkers of America,Local#410,18N L R B 300 See alsoNewport NewsShipbuilding & Dry Dock Co et at vN L R B,308 U S 241,reversing modification of Board's order inNewport News Shipbuilding&Dry Dock Co , et al.v.N L R B,101 F(2d) 841(C C. A 4), enf'g, asmodified,Matter of Newport News Shipbuilding and Dry Dock CompanyandIndustrialUnion of Marineand Shipbuilding Workers of America,8 N L R B 866iiSee footnote 14,supra23CfHamilton-Brown Shoe Co v N L R B,104 F (2d) 49(C. C. A. 8),enf'g as modifiedMatter ofHamilton-BrownShoe Co. andLocal No 125 UnitedShoeWorkers of America, C 10 , 9 N. L R B. 1073;InternationalAssociationofMachinists,Tool and Die Makers Lodge No. 35, affiliated with theI.A. M. v.N L R B110 F(2d) 29(C A D C)aff'gMatter of The Serrick CorporationandInternationalUnion,United Automobile Workers of America, Local No 459,8 N L R B 621, Bert granted, 311 U S72,N. LR B v National Motor Bearing Co, 105 F (2d) 652(C C A 9),enf'g as modified,Matter of National MotorBearing CoandInternationalUnion United Automobile Workers of America, Local No76, 5 N L R. B409,N L R B v: Swift &Co., 106 F. (2d) 87 (C C A. 10), enf'g as modified,Matter of Swift &Co. andAmalgamated Meat Cutters and Butcher Workmen of North America,Local No.641, et al ,7 N.L R B. 269. LINK-BELT COMPANY251tributed support thereto and thereby also interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On the basis of all the evidence we find that the respondent domi-nated and interfered with the formation and administration of theL. B. E. A. and contributed support thereto and thereby also inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.C.The alleged discriminatory discharges and refusals to reinstate at theEwart plantThe complaint, as amended, alleges that during December 1937and January 1938 the respondent discharged the following five em-ployees from its Ewart plant on the dates named, and thereafterrefused to reinstate them, because of their union activities: AndrewFink on January 6, 1938; James Mason on January 6, 1938; -Carl E.Hyatt on December 3, 1937; Raymond Morris on January 7, 1938;and O. N. Wiseman on January 5, 1938.The respondent denied that it had discriminated against these fiveemployees and alleged (1) that Fink, Mason, and Hyatt were laid offbecause of a reduction in the working force due to a shortage of work;(2) thatMorris was discharged because of his incompetency andinefficiency as a workman; and (3) that Wiseman was dischargedbecause of an unwarranted and unprovoked assault which he madeupon a fellow employee.According to the undisputed testimony of R. C. Becherer, shopsuperintendent at the Ewart plant, in November 1937 there were 1182employees in the Ewart plant.About 600 or 650 of these were em-ployed in the foundry, and the remainder in what is termed themanufacturing unit.Due to curtailed orders and generally slowbusiness conditions, in November and December of 1937 and- inJanuary 1938 the respondent discharged or laid off a total of 215 em-ployees from the manufacturing unit of the Ewart plant.Of these,five, hereinafter discussed, are named in the complaint.Andrew Fink and James Mason.Fink was employed by the respond-ent between 1917 and about November 1919 and again from 1920 tothe latter part of 1923 or the first part of 1924. The respondent hiredhim again in December of 1928 after which he worked continuouslyuntil he was laid, off on January 6, 1938.All of Fink's employmentwith the respondent was in the Ewart plant and for the most part indepartment 1200 of that plant as a chain assembler.Fink joined Dodge Local 1150 in January 1937 when it admittedtomembership employees at both the Dodge and Ewart plants. On^or about June 1937 when Ewart Local 2028 was established he became 252DECISIONSOF NATIONALLABOR RELATIONS BOARDa member and was thereafter elected a trustee, a position he held atthe time of his lay-off.Mason was hired by the respondent in May 1929 as a chain assemblerin department 1200 of the Ewart plant and was so employed, for themost part in the same department, until he was laid off on January 6,1938.He became a charter member of Dodge Local 1150 at the timeof its formation on or about December -1936 and served as a -trusteeand member of its shop committee. In the latter capacity he waspresent on several occasions when the committee met with respresen-tatives of the respondent during the spring of 1937.Later, whenEwart Local 2028 was formed, Mason became a member and servedon its grievance committee.Both Fink and Mason on occasion worked in departments 1100 and2000 although, as stated, the major part of their time was spent indepartment 1200.The foreman of all three departments was LeoBullock.Bullock testified that at the end of 1937 there were 58 men and 4women employed in departments 1100, 1200, and 2000.The workrequired of the departments slackened in the middle of December1937 and Bullock conferred with Becherer concerning the need formaking some lay-offs.The two men decided to defer action until afterthe Christmas and New Year holidays. They conferred again duringthe first week in January 1938 and determined to lay off four or fivemen from department 1200. In making their selections they con-sidered the seniority, ability, and suitability of all persons in thedepartment.Bullock's testimony, as herein recounted, was confirmedby that of Becherer.On January 6, 1938, Bullock laid off Fink, Mason, Kenneth Kimball,and David Hillman.On January 7, 1938, Bullock laid off Carl J.Bates.Kimball, Hillman, and Bates were not named in the com-plaint.Bates was then president of the Ewart Employees Associa-tion, Inc.The five men named above were junior in seniorty in de-partment 1200, the average length of service there being about 17years.Up to the time of the hearing, none of the five had been rehirednor had the respondent employed anyone in department 1200 havingless seniority than Fink and Mason at work which the two men werequalified to perform.24Soon after they were laid off both Fink and Mason protested toBecherer.The latter told them that they had been laid off becauseof lack of work and that seniority had been followed in selecting them.24One Dominic Moran, hired by the respondent on August 23, 1929, was listed as an employee assignedto department 2000 at the time Fink and Mason were laid off and thereafterHe worked in both depart-ments 2000 and 1200 after January 8,1938,as a tester determining the strength rating of chain.This was aJob requiring special mathematical skill which neither Fink nor Mason had ever performed and for whichthey were not qualified.Moran was the only man junior in seniority to Fink and Mason to be employedat any type of work in department 1200 after the respondent laid off the latter two men. LINK-BELT COMPANY253They also spoke with F. S. O'Neil, manager of the Ewart plant, andurged that the seniority of men in departments 1100, 1200, and 2000combined should be considered in making lay-offs from any one ofthe departments.O'Neil told them that the work of the three de-partments differed so greatly that this could not properly be done.Both Fink and Mason testified that persons were retained in de-partments 1100 and 2000 who had less seniority on a plant-wide basisthan did they and also that in 1931 when work had been slow at theEwart plant the respondent had shortened hours rather than makinglay-offs.The respondent introduced substantially undisputed evi-dence that in general the work in departments 1100 and 2000 requireda much higher degree of skill than Fink and Mason were accustomedto use in their work in department 1200 and that the only employ-ment the two men had in departments 1100 and 2000 had been forshort periods on special jobs which were comparatively easy.Therespondent admitted that in 1931 it had attempted to avoid makinglay-offs by shortening hours.Witnesses for the respondent testifiedthat its experience in following that practice had been highly unsatis-factory and that, in view of social security and unemployment com-pensation laws subsequently enacted to carry employees over periodsof enforced idleness, it no longer felt that the policy of 1931 wasnecessary or desirable.Bullock testified that he knew that Mason and Fink had once beenmembers of a union connected with the C. I. O. but alleged that heknew nothing of their union activities since the last of August 1937when the Ewart Employees Association was recognized in the respond-ent's "statement of policy" as the representative of employees atthe Ewart plant.Both Bullock and Becherer denied that they weremotivated by any consideration of the union activities of Fink andMason in laying them off or in having failed to reinstate them.At the time of the hearing, there were 49 men and 4 women em-ployed in departments 1100, 1200, and 2000.A number of theemployees in departments 1100 and 2000 who had less seniority on aplant-wide basis than did Fink or Mason, but whose employmentcontinued after Fink and Mason were laid off, were themselves laidoff later in the spring of 1938. Some of them were rehired in 1939.We find that the evidence does not sustain the allegation of thecomplaint that the respondent discharged and refused to reinstateAndrew Fink or James Mason because of their union activities.Carl E. Hyattwas employed by the respondent for about 6 monthsin 1935 at the Dodge plant, after which he quit.The respondentrehired Hyatt at the Ewart plant on February 17, 1936, as, a toolmaker and die repairer.During the organization of Dodge Local 1150, Hyatt was active insolicitingmembers.He was elected treasurer and served in that 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDcapacity until June 1937.When Ewart Local 2028-was establishedat'the Ewart plant, its members'elected Hyatt president,a positionhe held at the time he was laid off.At various times Hyatt servedupon committees which met and conferred with representatives of therespondent.The foreman of the tool room where Hyatt worked was HomerJeffras.Hyatt testified that shortly before the election on June 11,1937,at a time when he was very 'active in soliciting members forDodge Local 1150, Jeffras told him that he "had better watch hisstep in signing those cards up"; that the Company was watchinghim.Soon thereafter,according-to Hyatt, Jeffras again approachedhim and told him to stay out of the foundry and other departmentsthan his own and to stop talking so much around the plant. Jeffrastestified that about June 1937 he had cautioned Hyatt several timesabout leaving his work to go to various parts of the plant to conversewith other employees. Jeffras alleged that he did not know whatHyatt spoke about with the other men but that his frequent conversa-tions at that time in all parts of the plant during working hours inter-fered with the work of all concerned.Hyatt admitted that in June1937 he solicited for membership in Dodge Local 1150 in all parts ofthe- plant, but alleged that he did so only during the noon hour andafter work.Since Hyatt was employed by the respondent for about6months after the above-discussed incidents we do not feel thatit is necessary to resolve the conflict between Hyatt's and Jeffras'testimony.On December 1, 1937, there were 24 men employed in the tool roomat the Ewart plant.According to both Becherer and Jeffras, atthat time the amount of work to be done in the tool room was dimin-ishingand, after conferring on the matter,the two men decided tolay off the six men junior in seniority in the department.In reachingthis decision they considered the qualifications and ability,as well asthe seniority, of all men concerned.At that time the six men juniorin seniority in the tool room, listed in an ascending order of seniority,were McMillan, McClintoch, Schmidt, Wallace, Hyatt, and Klepfer.On December 3, 1937, pursuant to the decision he and Becherer hadreached, Jeffras laid off each of the above six men. In so far as therecord shows,all of them were members of Ewart Local 2028, sinceHyatt testified that he had signed up all the men in the tool room.Hyatt was the only one of the six'who was named in the complaint,as amended.Hyatt testified that, upon laying him off, Jeffras toldhim that his work had been good and that he hoped to be able torecall both Hyatt and McMillan soon.According to both Jeffrasand Becherer,an added factor in their selection of Hyatt to be laidoff was that he had been employed for the most part in repairing and LINK-BELT COMPANY255'overhauling a- particular type of die used by the respondent.Thiswork was completed about December 1, 1937.In view of the undisputed testimony that the respondent neededto reduce its force at the time under consideration, and on the basisof the foregoing, we find that the evidence is insufficient to show thatthe respondent discharged or laid off Hyatt on December 3, 1937, be-cause of his union activity.Soon after December 3, 1937, Hyatt called upon Becherer andtold him that he was able to do any type of work in the tool room.Hyatt testified that Becherer replied, "I know you can Hyatt, but weain't taking nobody on at present." , A short time after Januray 6,1938, when. Andrew Fink and James Mason were laid off, Hyattaccompanied the two men when they went to see F. S. O'Neil, managerof the Ewart plant.Hyatt started to present their grievance to O'Neiland the latter refused to listen to him.O'Neil testified that he toldHyatt at the ,time that he saw no reason why he should speak to him,that he had not been on the pay- roll for over, a month and had nogrievance of his own.O'Neil then spoke with Fink and Mason.On February 14, 1938, the respondent rehired Wallace and McMillantwo of the men laid off on December 3, 1937. It also notified Schmidt,a tool grinder, to come back to work.He failed to do so. As comparedwith Hyatt's seniority which dated from February 17, 1936, Wallacehad seniority dating from May 5, 1936, and McMillan had senioritydating from September 9, 1937.Upon hearing that Wallace andMcMillan had returned to work, Hyatt went to see Jeffras and askedto be reemployed. Accounts given of this interview by both Jeffras andHyatt agree substantially that the former told the latter that McMillanand Wallace had come back on jobs paying less than the work to whichHyatt was accustomed and that there would probably be work forhim soon. Jeffras testified that Hyatt remarked, "I don't want theirjobs, I don't want anybody's job. I want my job."Hyatt did notdeny this testimony.Jeffras explained that the respondent had called McMillan andWallace back because they were tool grinders and that it had at thetime a special need for that type of workman.McMillan was betterqualified as a tool grinder than was Hyatt and Wallace was an 'ap-prentice who worked at a much lower rate of pay than Hyatt wasaccustomed to receiving.Prior to his lay-off the respondent paidHyatt 96 cents an hour.McMillan was rehired at 86 cents an hourand Wallace at 50 cents an hour. Jeffras testified that he did notbelieve that Hyatt would have wanted to return to work at either thejobs or the rates of pay given McMillan and Wallace and that, at thetime, he thought business would pick up enough to permit him torecallHyatt within a few weeks. This did not prove to be 'the case 256DECISIONSOF NATIONALLABOR RELATIONS BOARDand Hyatt was not recalled.At the time of the hearing there were 19men employed in the tool room at the Ewart plant. The only oneshaving less seniority than Hyatt who worked there at any time afterhe was laid off were McMillan and Wallace, discussed above.We find that the evidence is insufficient to show that the respondentrefused to reinstate Hyatt because of his union activities.Raymond Morriswas hired by the respondent on June 28, 1934, atthe Ewart plant for work in the stock room. In March 1935 he wastransferred to department 700 where he worked as a bench hand on apiece-work basis until January 7, 1938, when he was "released." 25Morris joined Dodge Local 1150 in May 1937 and wore his unionbutton while at work.His membership was transferred to EwartLocal 2028 upon its formation and in September 1937 he was electedfinancial secretary of that local.He solicited for membership inEwart Local 2028 among the other employees.The foreman of department 700 was Cnester Dickerson.Dickersontestified that at the first of January 1938 there were 43 employees in hisdepartment.The amount of work required of the department wasdiminishing so Dickerson conferred with Becherer and the two mendecided to reduce the force by three men.Those selected to go wereMorris, Frank Rairdon and Clarence Townsend.On January 7, 1938,Dickerson discharged or released these three men.Rairdon andTownsend are not named in the complaint.Dickerson and Becherer testified that when Morris was firstemployed by the respondent his work was satisfactory, but that in thelastmonths of 1937 his entire attitude had changed and that he hadbecome inefficient and insubordinate and that he habitually came towork late and left early.The respondent introduced undisputedevidence that during the period of 15 weeks from October 2, 1937 toJanuary 7, 1938, Morris' department worked 599 hours. -AlthoughMorris could have worked all this-time, he worked only 526 hours,thereby losing 73 hours in 15 weeks at a time when he was neither illnor on vacation.Morris' average earnings during the same -period,computed on a piece-work basis, were equivalent to 75 cents per hourwhile the average of all those in his department computed on the samebasis, was 85 cents an hour.The above, and other, evidence concern-ingMorris' alleged habitual tardiness and inefficiency is convincing.It is the respondent's contention that Morris was selected for releasebecause of such tardiness and inefficiency.After January 7, 1938, Morris applied to Becherer to see if hecould get his job back.Becherer refused.At the time of the hearingthere were 33 employees in department 700 of the Ewart plant.2iMorris' "Employees Separation Report,"a card prepared at the time his employment with the respon-dent ended, states that he was "released"because of a reduction in the force.Witnesses for the respondenttestified that a "release"had the same effect as a discharge and was simply a "more polite"form of severingthe employer-employee relationship LINK-BELTCOMPANY257,We find that the evidence is insufficient to show that the respondentdischarged and refused to reinstateMorris because of his unionactivity.0.N. Wiseman'sonly employment with the respondent was fromApril 1936 to January 5, 1938, as a chain assembler in department 2000of the Ewart plant.He. joined Dodge Local 1150 about January 1937and in June 1937 he became a member of Ewart Local 2028.Hisunion activities were confined to attending meetings and wearing hisunion button.The evidence, which need not be set forth in detail, establishesthat on the morning of January 5, 1938, the day of his discharge;Wiseman engaged in a fight with Sam Pleasant, a fellow employee, inthe course of which Wiseman struck Pleasant several times with ahammer and Pleasant swung at, but missed, Wiseman with a shovel.The fight was immediately investigated by Bullock, the foreman ofdepartment 2000, and Becherer, the shop superintendent.Theydetermined, apparently with good reason, tnat Wiseman had provokedthe fight and Becherer discharged him soon after the cessation of,hostilities.AlthoughWiseman subsequently asked Becherer for"another chance," the latter refused.We find that the evidence is insufficient to show that the respondentdischarged and refused to reinstate Wiseman because of his unionactivities.D. The alleged discriminatory discharges and refusals to reinstate indepartment 229 of the Dodge plantThe complaint, as amended, alleges that on June 22, 1937, therespondent discharged the following 13 named employees from itsDodge plant, because of their union activities:Leora Buchanan, MaryCamden, Frances Cox, Bertha Dillon, Naomi Dillon, Bertha Harrison,Ruth Wilson Lamaster, Leona Lewis, Margaret Linder, Bernice Lindsey,Rosa Markley, Phyllis O'Neill,andZetta Sylvester.The complaint, as amended, further alleges that some of theseemployees were subsequently reinstated and thereafter again discrim-inatorily discharged by the respondent as follows:NameDischargedReinstatedLeora Buchanan_________________________October 20,1937_______________________January 4, 1938iBertha Dillon___________________________September 16, 1937____________________October 24, 1938_______________________November 4,1937.Naomi Dillon---------------------------September 16, 1937____________________November 4,1937.October 27,1938_______________________December 8,1938Ruth Wilson Lamaster__________________October 27,1938_______________________December 8,1933Leona Lewis----------------------------October 20,1937_______________________November 4,1987.MargaretLinder________________________October 27,1938_______________________December 8,1938.Phyllis O'Neill--------------------------October 27,1938_______________________December 8,1938. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDThe complaint, as amended, also alleges that the respondent hasrefused, because of their union activity, to reinstate the above-named individuals whose employment has been terminated.The respondent denied that it had discriminated against theabove 13 employees and alleged that their employment had beenterminated on the various dates given because of a reduction inworking force made necessary by curtailed orders for the productsproduced by the respondent.Department 229 at the Dodge plant is engaged in various stages ofassembling and inspecting chain.During the week ending June 19,1937, there were in the department 209 employees, of whom approxi-mately 150 were women engaged in the same general classificationsof work as were the 13 women named in the complaint. CharlesRothman has been foreman of department 229 since 1920.The respondent introduced extensive and detailed evidence, whichwas substantially undisputed, to show that in the spring of 1937orders for the respondent's products were cancelled by several im-portant customers and that, due to this 'and other business factors,itbecame necessary in June to curtail employment in department229.Rothman, W. H. Maxwell, superintendent of the plant, andC. V. Loughery, manager of the plant, conferred at various times con-cerning the conditions mentioned above. In June they decided thatapproximately 50 women should be laid off.Pursuant to this decision,on June 22, 1937, Rothman laid off 33 women, including the 13 namedin the complaint, and on June 23, 1937, he laid off an additional10 women.According to Rothman, some were laid off a day laterthan others in order to permit them to complete the jobs upon whichthey were then at work.The selection of those to be laid off wasmade by Rothman and it is undisputed that he personally told eachone of the 43 women selected that she was laid off due to lack of work.All of the 13 women, alleged in the complaint to have been dis-criminatorily discharged on June 22, 1937, testified at the hearingthat they joined Dodge Local 1150 in February, March, or April of1937.Some of them testified that they wore their union buttons inthe plant and solicited for members outside of working hours.Ap-parently the only one of the 13 who was outstandingly active onbehalf of Dodge Local 1150 was Frances Cox, who was its recordingsecretary and a member of its negotiating committee.Various onesof these 13 women testified that during the period shortly before theelection of June 11, 1937, discussed in a previous section, certain ofthe men employees in department 229 and group leaders, who hadminor supervisory authority, made statements to them antagonisticto Dodge Local 1150, or asked them to join the L. B. E. A.NaomiDillon testified that about June 1, 1937, she approached Rothmanto ask him if she might be shifted to a different department and that LINK-BELT COMPANY259he answeredher, "Well,ifyou don't drop the union you are goingto lose your job."Rothman d'enied having made this statementor any like it.All 13 of the women testified that they had been laidoff, rather than discharged as alleged in the complaint..Apparently the 13 women named in the complaint were the-onlymembers of Dodge Local 1150 among the 43 women laid off on June22 and 23, 1937.It is undisputed that shortly after June 23, 1937,Roy Swartz went to Rothman and complained that 27 members ofthe L.B. E. A. had been selected for lay-off.Subsequently,grievancecommittees from both the L. B. E. A. and Dodge Local 1150 wentto see Maxwell and complained to him that their members had-beendiscriminatorily laid off.Rothman, who made the selection of those to go, testified thathe did so on the basis of the following 22 factors:natural ability,speed, accuracy and efficiency,business-like attitude,observance ofcompany rules,versatility,ability to get along with other employees;health,physique,age, sex, domestic and marital status, mentalattitude,morals, . previous service,'length of continuous service,tendency to quit, necessity for supervision, conduct outside of theplant, education,supervisory possibilities,and honesty.These 22factors were developed and used only by Rothman and do not repre-sent any established rule of the respondent.They had not beenreduced to writing prior to the hearing.In applying the factorsmentioned, Rothman relied upon his knowledge of the employeesgained through his daily contact with them and from informationobtained through conversationswithhisassistants.Rothmantestified in great detail concerning his reasons for selecting for lay-off the 13 women named in the complaint. In addition,he comparedthese 13 women in respect to suitability for employment with otherwomen, junior in seniority to them, whom the respondent employedat various times after June 22, 1937.The attorney for the Boardcross-examined-Rothman closely concerning his ratings of employeesasmade at the bearing and as made by him on separation reportswhich he filled out shortly after making the lay-offs.Althoughthere are various inconsistencies between Rothman's detailed testi-mony at the hearing and his general and incomplete ratings and com-ments on the separation reports, the Trial Examiner found that heselected those to be laid off-on a non-discriminatory basis.It appears that in point of seniority,which was only one of thefactorsRothman allegedly took into consideration,the 13 womennamed in the complaint were well below the average of all the womenemployed in department 229.In summary, the available evidence concerning the lay-offs of June22 and 23, 1937,indicates that an extensive reduction in the numberof employees in department 229 was, from the standpoint of the 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent, advisable for legitimate business reasons.The testimonyof the 13 women whose cases are under consideration makes little, ifany, showing that Rothman had a discriminatory intent toward thembecause of their membership in and activities on behalf of DodgeLocal 1150.Apparently he laid off more members of the L. B. E. A.than of Dodge Local 1150.Though not consistent in all details,Rothmdn's testimony concerning the reasons for his selections is notsubstantially contradicted and is generally credible.The respondentsubsequently rehired 8 of the 13 women alleged to have been discrim-inated against.On the basis of the foregoing, we find that the evidencedoes not sustain the allegation of the complaint that, on June 22, 1937,the respondent discharged Leora Buchanan, Mary Camden, FrancesCox, Bertha Dillon, Naomi Dillon, Bertha Harrison, Ruth WilsonLailiaster,Leona Lewis, Margaret Linder, Bernice Lindsey, RosaMarkley, Phyllis O'Neill, Zetta Sylvester, or any of them, because oftheir union activities.Between June 23, 1937, and the time of the hearing the respondenthired no new female employees in department 229.Of the group of43 laid off on June 22 and 23, 1937, 21 have at various times beenrecalled to work.Of the 13 women named in the amended complaint,8 have, on one or more occasions, been recalled by the respondent,and 4 of the 8 were employed at the time of the hearing.21 There isbut little evidence concerning the lay-offs after June 22, 1937, of thosewomen who had originally been laid off on that date and subsequentlyrehired and laid off again.None of the available evidence concerningsuch lay-offs tends to show that they were made on a discriminatorybasis., Likewise, in view of our finding that their original lay-offs werenot discriminatory and the fact that the respondent had, up to the76The parties stipulated that the following employees had since June 22, 1937, been reinstated and laid offas followsNameReinstatedLaid offLeora Buchanan__________________October 20, 1937_______________________January 1, 1938.Bertha Dillon_____________________September 16,1937____________________October 24,1938______________________November 4,1937.Naomi Dillon_____________________September 16,1937____________________November 4,1937.October 27,1938_______________________December 8,1938.Ruth Wilson Lamaster____________October 27, 1938_______________________December 8,1938.Leona Lewis______________________October 10,1937_______________________November 4,1937.October 27,1938_______________________December 8,1938Margaret Linder__________________August 26, 1937________________________November 3,1937.Phyllis O'Neill_-__________________October 27, 1938_______________________December 8,1938The respondent sent a notification to Zetta Sylvester to return to work on October 25, 1938, but due toa change in her address she did not receive the messageZetta Sylvester, however, was reemployed by therespondent immediately prior to the hearing, as were Phyllis O'Neill, Bertha Dillon, and RuthWilsonLamasterThe respondent has not reemployedMaryCamden, RosaMarkley,Frances Cox,Bertha Harrison, orBernice Lindsey LINK-BELT COMPANY261time of the hearing, hired no new female employees, there is no showingthat the respondent's failure to recall 5 of the 13 women named in thecomplaint for work after June 22, 1937, was discriminatory.We find that the evidence is insufficient to show that the respondentrefused at any time to reinstate Leora Buchanan, Mary Camden,Frances Cox, Bertha Dillon, Naomi Dillon, Bertha Harrison, RuthWilson Lamaster, Leona Lewis, Margaret Linder, Bernice Lindsey,Rosa Markley, Phyllis O'Neill, and Zetta Sylvester, or any of them,because of their union activities.We further find that the evidence is insufficient to show that therespondent terminated the employment of Leora Buchanan, BerthaDillon, Naomi Dillon, Ruth Wilson Lamaster, Leona Lewis, MargaretLinder, and Phyllis O'Neill, or any of them, after June 22, 1937,because of their union activities.E. The alleged discriminatory lock-out in the heat-treat department oftheDodge plantThe complaint, as amended, alleged that on or about November 18,1938, the respondent locked out and laid off the following namedemployees in the heat-treat department of the Dodge plant becauseof their union activities:Louis Albrecht, James Gaughan, DonnellHaymaker, Russell Hopper, William Lukins, Boris Palachoff, WilliamProctor,Curtis Reynolds, Clyde Rodenberg, Conrad Schroeppel, LouisScott,andDavid Thomas.The respondent alleges in its answer that the heat-treat departmentwas temporarily shut down at the time alleged because certain mem-bers of Dodge Local 1150 had prevented the foreman on the thirdshift from entering the plant and because the respondent anticipatedthe use of violence and illegal acts on the part of the said employeesagainst the premises and property of the respondent.The parties agreed at the hearing substantially as follows: (1) thaton the night of November 18, 1938, the 12 employees alleged to havebeen locked out reported for work on the third shift of the heat-treat department of the Dodge plant and started to work; (2) thatafter they had worked 1 or 2 hours, the night foreman, Louis Rayman,told them to go home; 27 (3) that they left the plant and were sub-sequently paid by the respondent for the time they had worked onthe shift but were not paid for the remainder of the 8 hours; (4) thatwith the exception of William Proctor, all of them had participated inthe strike which occurred at the Dodge plant on October 4 and 5,1937; (5) that there was no regular work for this shift on Saturday orSunday, November 19 and 20, 1938, but at midnight on Monday,27Aside from Frank Feist and the 12 men named In the complaint, there were either three or four ad-ditional regular employees on the third shift of the heat-treat department in November 1938.These werelaid off by the respondent at the same time and for the same period as were the 12 men named in thecomplaint.323429-42-vol. 26-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 21,1938, all 12 employees named reported for work andworked their regular shift,which was from midnight to 8:00 a. m.,and that the time lost to them due to the shut-down complained ofwas approximately 634 hours;(6) that the heat-treat department wasopen on Saturday, November 19,1938, for any regular operationsnecessary,and a small number of employees from each of the threeshifts worked during that day; and (7) that each one of the 12 em-ployees named in the complaint was an employee of the respondentand a member of Dodge Local 1150 at the time of the shut-down.By way of explanation of its action in closing the heat-treat depart-ment shortly after midnight during the morning of November 19,1938, the respondent introduced considerable evidence concerning astrike which occurred at the Dodge plant on October 4 and 5, 1937:It is undisputed that on October 4,1937, about 10:00 a. in., the firstshift in the heat-treat department went on strike over an allegedgrievance which is not directly involved here. Instead of leavingthe department after going on strike the men in the heat-treat depart-ment stayed inside.Upon the arrival of the second and third shiftsat 4:00 p. in. and midnight, respectively, they joined the strike and,like the men on the first shift, stayed inside the plant.During theday the plant was shut down because of the strike. The strikersclosed the doors and gates of the plant and stationed men at variouspositions to prevent others from going to work.They permittedMaxwell and other officials of the respondent to enter and leave theplant freely.The strikers did no physical damage to the property ofthe respondent nor did they commit acts of violence against otherpersons.Apparently,however, some of them were armed with clubsof various sorts.It appears that most of the strikers were membersofDodge Local 1150.The strike was settled on October 5, 1937,after the respondent had agreed to a settlement favorable to the strikersof the grievance which was the immediate cause of the strike.C. V. Loughery,manager of the Dodge plant, testified that onNovember 2, 1938, at a metting with the grievance committee ofDodge Local 1150, he refused a request of the committee to grant aclosed shop and a check-off system.According to Loughery, Jordan,the chairman of the committee,then told him that Dodge Local 1150would take steps to compel everyone in the plant to join.The respondent contends,in substance,that its action in closingthe heat-treat department must be considered in the light of theevents described above and other similar events, as hereinafterdiscussed.The heat-treat department is engaged in hardening various metalparts by treatment in furnaces.For reasons of efficiency it operateson a 24-hour schedule with three shifts of employees.The firstshift works from 8:00 a.in. to 4:00 p. in.,the second shift, from 4:00 LINK-BELT COMPANY263p. in. -until midnight, and the third shift, from midnight until 8:00a. in. JamesDuncan is foreman of the entire department.UnderDuncan are Gordon Shedd, supervisor of the first shift, WillardThomas, supervisor of the second shift, and Frank Feist, supervisorof the third shift.Apparently there are between 15 and 25 employeeson each of the three shifts.On Friday, November 18, 1938, William Trent; an employee on thesecond shift of the heat-treat department, obtained permission fromhis supervisor,Willard Thomas, to leave the department for a fewminutes between 6:00 p. m: and 7.00 p. in. to speak with Frank Feist,supervisor of the third shift.Feist's home was only a few blocksfrom the plant.Trent testified that at about 6:30 p. in. he saw Feistat the latter's home and induced him to sign a membership applicationcard in Dodge Local 1150.Feist testified that he did not wish to signand that he agreed to do so only after Trent had told him that if hedid not the men would not permit him to enter the plant at midnightwhen his shift started.Trent denied that he so threatened Feist.Under the circumstances we do not consider it necessary to resolvethis conflict in the testimony.After signing the card Feist, without telling anyone of what he haddone, went to a bowling alley where he stayed until about 11:00 p. in.He testified that while there he decided that he had made a mistakein signing the membership application card for Dodge Local 1150.Shortly after 11:00 p. in. he went to the plant and found several mencongregated around the entrance he customarily used.He asked oneof them, Archie Renner, to go inside and ask Trent to come out.Renner returned with Trent after a few minutes.Feist asked Trentto walk a short distance from the plant and, this done, told him thathe had changed his mind and that he wished Trent to destroy themembership application card he had signed.Trent agreed to do so.According to Feist he then went to his home, changed to his workclothes, and at about 11:45 p. in. returned to the plant where hefound a crowd of about 10 to 14 men gathered around the entrance.Some one in the crowd asked Feist if he had signed a card. Feistreplied that he had not and testified that the unidentified person thencalled out, "Well, you can't get in tonight."Although there is con-siderable conflicting testimony concerning what various persons infront of the plant gate said to Feist on this occasion it seems clear thathe did get the impression, whether justified or not, that the menwould not let him enter for the reason that he told them he had notsigned a card applying for membership in Dodge Local 1150.The heat-treat department was the only department at the Dodgeplant operating three shifts and at midnight there were no importantsupervisory officials of the respondent present. 264DECISIONSOF NATIONAL LABORRELATIONS BOARDImmediately after encountering the group of men at the plant gate,Feist crossed the street to a tavern and telephoned to James Duncan,general foreman of the heat-treat department, at the latter's home,telling him only that the men would not let him in.Duncan toldFeist to wait until he could get to the plant.Duncan testified thatas soon as he heard from Feist he telephoned to W. H. Maxwell,superintendent of the Dodge plant, and repeated what Feist had statedto him.Maxwell told Duncan to go to the plant and, if he foundFeist's story to be true, to close the department down for the night. .At about 12:15 Duncan arrived near the front of the plant where hemet Feist.The latter explained to Duncan that the men would notlet him (Feist) enter unless he joined Dodge Local 1150.Duncanentered the plant where he found the third shift of the heat-treatdepartment at work under the supervision of Willard Thomas, super-visor of the second shift.Both Thomas and Louis Rayman, thegeneral night foreman, told Duncan that the men had refused to letFeist in.Duncan then gave orders to close the department down andRayman and Thomas so informed the men on the third shift. Sinceit required some time to take out material which was then in thefurnaces, the department was not actually closed until about 1:30 a. m..Louis Rayman testified that about midnight he had noticed thatthere were cars parked in such a way as to block the entrance to theplant parking lot and that an unusually large crowd of men wasgathered near the plant entrance.He telephoned this informationtoMaxwell.Maxwell confirmed the testimo-Tly of Duncan andRayman concerning the telephone calls they made to him.He testi-fied that during November 1938, Dodge Local 1150 had been conduct-ing an intensive organizing campaign and that there were manyrumors which reached him from the plant to the effect that a sit-downstrike was impending.It was due to his desire to avoid such a strikethat he directed Duncan to close the heat-treat department if heshould find that Feist had been kept out of the plant.Duncantestified that he ordered that the department be closed pursuant toMaxwell's instructions because of the absence of Feist, the supervisorof the third shift, and also because of his fear that there might beanother strike similar to that of October 1937.As previously stated, there were no regular shifts for work in theheat-treat department during Saturdays after 8:00 a. m. or duringSundays.The shift which was closed down at about 1:30 a. m. onSaturday, November 19, 1938, was the last regular shift of the week.On the following Monday, work was resumed as usual.We find, on the basis of the foregoing, that the respondent closedthe heat-treat department on the morning of November 19, 1938, forlawful reasons and in order to protect its legitimate interests.We find that the respondent did not lock out and lay off Louis Al- LINK-BELTCOMPANY265brecht, James Gaughan, Donnell Haymaker, Russell Hopper, WilliamLukins, Boris Palachoff,William Proctor, Curtis Reynolds, ClydeRodenberg, Conrad Schroeppel, Louis Scott, and David Thomas onor about November 18, 1938, because of their union activities.F.The alleged discriminatory lay-offs on November 22, 1938The complaint, as amended, alleges that on November 22, 1938,the respondent laid off for a period of 5 days the following four em-ployees at its Dodge plant because of their union activity: Basil V.Booher, Walter Craigle, William Trent, and Talmage Hooper.The respondent denied that it had discriminated against thesefour employees and alleged that they were laid off because of willfulviolation of the respondent's rules and regulations.Booher has been employed in the tool room of the Dodge plantcontinuously since 1916.He helped to organize Dodge Local 1150and became its president in February 1937.He was serving as suchduring the period here under consideration.He was active in solicit-ing members for Dodge Local 1150 and served on many of its com-mittees in various meetings with representatives of the respondent.Craigle has been employed by the respondent continuously sinceMarch 1928, except for a period of 18 months during 1930 and 1931.In November of 1938 he was working as a floor inspector in the lathedepartment of the Dodge plant.Craigle joined Dodge Local 1150 inFebruary 1937.Thereafter, he wore his union button in the plant andsolicited for members.During 1938 he was vice president of DodgeLocal 1150 and was a member of various of its committees which metwith representatives of the respondent.Trent was hired by the respondent in 1923 as a helper in the heat-treat department of the Dodge plant.He held this job for about10 years, after which he became, and has since remained, a furnaceoperator in the heat-treat department.Trent joined Dodge Local1150 in February 1937.He was active in soliciting for members andabout November 1938 he was elected shop steward in Dodge Local1150, a position he held until about May 1939.Hooper has been employed by the respondent between 16 and ,18years.In November 1938 and thereafter he worked as a supervisorin' department,229 under Charles Rothman.Hooper joined DodgeLocal 1150 in about September 1937.He subsequently relinquishedhismembership and then joined again.He was a member duringNovember 1938.He apparently did not hold office or serve on com-mitteesfor Dodge Local 1150.It is undisputed that on November 22, 1938, Booher and Craigleand other members of a grievance committee for Dodge Local 1150conferred with Maxwell, superintendent of the Dodge plant, in thelatter's office concerning the shut-down of the heat-treat department 266DECISIONSOF NATIONALLABOR RELATIONS BOARDon the morning of November 19, 1938, and that, as the meeting endedand other members of the committee were leaving, Maxwell calledBooher and Craigle back and told them that they were laid off for 1week.According to the testimony of both Booher and CraigleMaxwell refused to tell them why he was laying them off.Maxwelldenied that he refused them an explanation.This conflict in thetestimony will be considered below.It is also undisputed that later during the same day, November22, 1938, both Trent and Hooper were notified to go to Maxwell's office,where Maxwell spoke with them separately and told each of them thatthey were laid off for a week.Trent testified that when he askedMaxwell the reason for this action the latter said it was for "intimida-tion" and that he refused to give any other explanation.Hoopertestified that Maxwell told him that he was laid off because he "hadbeen soliciting members in working hours and trying to force them tojoin the union."Maxwell testified that when he laid the four men off, Booher andCraigle together and Trent and Hooper separately, in each case heread to them the following prepared statement:The Company has been given conclusive evidence that you haveviolated the statement of policy and the Company rules in unionactivities in intimidating and coercing other employees.Thisis a matter for dismissal.However, for this time as a warning, weare suspending you from your job for one week. Please leave theplant at once, and you can return to work next Tuesday. I regretthat this action has to be taken and sincerely hope we will haveno more difficulty.The testimony of Trent and Hooper, as recounted above, indicatesthat Maxwell made to them either the above statement or one similarin content.That Maxwell did not refuse to tell Booher and Craiglewhy they were being laid off, despite their testimony that he did so re-fuse, is shown by the fact that immediately after they were laid off bothmen filed grievance reports with Dodge Local 1150 stating that therespondent informed them that they were laid off for "intimidatingother workers."On the basis of the foregoing, we find that Maxwellread to each of the four men the statement quoted above.Section 2 of Article 1 of the "statement of policy" issued by therespondent at the Dodge plant on September 1, 1937, accepted atthat time by Dodge Local 1150 and in effect during November 1938,states as follows:There shall be no discrimination, interference, restraint or coercionby the company or any of its agents against any of its employeesbecause of,membership or non-membership in any lawful organi-zation.On the other hand, and as a condition to recognition LINK-BELT COMPANY267already granted, there shall be no' coercion or intimidation ofemployees directly or indirectly to compel them to join or fortheir refusal to join any organization.The practice of suchintimidation or coercion by any employee shall be grounds fordismissal.The union will not solicit membership on Companytime or on Company property.Concerning its reasons for laying off Booher, Craigle, Trent, andHooper the respondent introduced the evidence discussed hereinafter.C.V. Loughery and W. H. Maxwell, respectively manager andsuperintendent of the Dodge plant, testified in substance that duringNovember of 1938, at a time when Dodge Local 1150 was conductingan intensive organizing campaign, they received many reports fromforemen, aggrieved employees and others that persons soliciting formembership in Dodge Local 1150 were telling employees at the plantthat they would have to join that organization to hold their jobs andthat they would not be permitted to'enter the plant unless they joined.According to Maxwell and Loughery, they made thorough investiga-tions of these reports and determined that some punitive action wasnecessary.They alleged at the hearing that their investigationsshowed that the ringleaders who were chiefly responsible for the situa-tion described above were Booher, Craigle, Trent, and Hooper.They thbrefore decided to lay these four men off for a period of1week.'In support of its contention that Booher, Craigle, Trent, andHooper had violated the respondent's rules against threatening, intimi-dating and coercing other employees and against soliciting for member-ship in a union in the plant during working hours, the respondentintroduced the evidence discussed below.Uncontradicted testimony by William W. Neal and Carter Tucker,employees in the tool room of the Dodge plant, establishes the follow-ing version of an encounter between Neal and Tucker and Booher andothers at one of the gates of the Dodge plant on the morning of Novem-ber 21, 1938.Neal and Tucker arrived at the gate at about 7:00a.m., their usual hour, preparatory to going to work.There theyw ereconfronted by a group of seven or eight men headed by Booher.Someone in the group told them that they would have to join DodgeLocal 1150 before they could enter the plant.Booher then askedboth men to join and warned them not to attempt to go through thegate without doing so as he would not be responsible for what mighthappen.Tucker requested permission to speak with his foreman,Brandt, before taking action.Booher agreed to go into the planthimself to look for Brandt.He did so, but soon returned to the gatesaying that Brandt had not yet arrived.Tucker then asked Booher 268DECISIONSOF NATIONALLABOR RELATIONS BOARDif he and Neal might go into the office to wait until Brandt arrived.Booher assented and the two men went into the employment office.In a few minutes Maxwell arrived and asked Neal and Tucker whythey were there.Both men told him what had occurred.Maxwellinstructed them to go into the plant and start to work and they did so.Loughery testified that later in the day, during the morning ofNovember 21, Maxwell reported the above incident; to him.He thenhad Neal and Tucker called into his office and obtained from them afull account of what had happened.18Charles Edmondson, an employee in department 216 at the Dodgeplant, testified that early in November 1938 Craigle asked him whenhe was going to join Dodge Local 1150.Edmondson replied that hedid not like the set-up of the C. I. 0.Craigle then stated, accordingto Edmondson, that he would rather be loyal to his fellow workersthan to be a "longtailed rat."Edmondson replied that if Craiglesaid that again he would hit him.Thereupon, Edmondson testified,Craigle threatened to drop a 15-pound gear, which he was carrying,on Edmondson's foot.This incident allegedly occurred during work-ing hours in the plant. 'Craigle testified that he did not rememberhaving had any such conversation with Edmondson. It is undis-puted, however, that Edmondson reported to Loughery that Craiglehad spoken to him as discussed above. Both Edmondson andLoughery so testified.Loughery also testified that on November 21, 1938, one Brown, anemployee at the Dodge plant, came into his office and reported thatCraigle told him on November 18 that if he failed to join Dodge Local1150 before Monday he would not then be permitted to work. Accord-ing to Loughery, Brown was greatly worried and had, on the previousday, telephoned to Maxwell to ask for police protection to go to work.Craigle admitted that he had a conversation with Brown concerningDodge Local 1150, but denied that he had threatened him in themanner alleged.Willard Thomas, supervisor on the second shift of the heat-treatdepartment, testified that on November 18, 1938, Trent told him inthe plant during working hours "that they were going to stop themen who hadn't paid their dues in the C. J. 0. and didn't belong."Thomas alleges that he understood that this remark was directed athim.Trent denied having solicited Thomas to join Dodge Local 1150.Both Thomas and Loughery testified that on November 20, 1938,Thomas reported to the latter this entire incident.Loughery allegedthat at the time he made the report Thomas asked if he could be reclas-98There is additional credible evidence that Booher headed a group of members of Dodge Local 1150which prevented two men from entering the plant to go to work on the night of November 18, 1938, untilthey agreed to join Dodge Local 1150Aside from the general testimony by Maxwell and Loughery thatthey received various credible reports that Boober was a ringleader in incidents of this sort thereis no showing on the record that the particular incident mentioned in this footnote was reported to them or that theiraction in making the lay-offs was based upon it. LINK-BELT COMPANY269sified as an office employee in order that he might not be required tojoin Dodge Local 1150.-Although Loughery and Maxwell received reports concerning theevents leading up to the shut-down of the heat-treat department onNovember 19, 1938, it does not appear that they were notified byFeist or anyone else that Trent told Feist, as alleged by the latter,that he would have to join Dodge Local 1150 or he would not be per-mitted to work.Oren Fruits, a supervisor in department 229 of the Dodge plant,testified that on November 18, 1938, Talmage Hooper came to himwhile he was at work and told him that Dodge Local 1150 was soongoing to have a closed shop and that he would have to join sooner orlater.According to Fruits, Hooper told him that if he waited anylonger to join Dodge Local 1150 his initiation fee would be raisedfrom $1 to $25.Hooper admitted that he spoke with Fruits in theplant during working hours about Dodge Local 1150 but denied thathe threatened him in any way.It is undisputed that Fruits reported the incident, substantiallyas described above, to his foreman,' Rothman, and that Rothmantook him in to see Maxwell and Loughery to whom he repeated hisstory.On the basis of the foregoing, we find that the respondent laidoff Booher,Craigle, Trent, and Hooper for a period of 1 week begin-ning November 22, 1938, because it had good reason to believe thateach of them had wilfully violated the respondent's rules, and'that theevidence does not support the allegation of the complaint, as amended,that the respondent, laid them off because of their union activities.21The complaint, as amended, also alleged in substance that hi.March 1937 and thereafter, the respondent discriminated against itsemployees at the Dodge plant who were members of, or affiliated with,.Dodge Local 1150, and against its employees at the Ewart plantwho were members of, or affiliated with Ewart Local 2028, in the termsand conditions of their employment in respect to rates of pay, transfersto less desirable positions and in various other ways, for the purposeof discouraging membership in Dodge Local 1150 and Ewart Local2028; and also that during March 1937 and thereafter, the respondenthas kept under surveillance the meetings and meeting places of em--ployees who were members of Dodge Local 1150 and Ewart Local2028.The respondent denied these allegations.The Trial Examinerfound that the evidence does not sustain the allegations of the com-plaint set forth immediately above.We have examined the evidenceand hereby affirm the finding of the Trial Examiner.29While it is true that these men were engaged in "union activities"when they engaged in the conductwhich led the respondent reasonably to believe that they were wilfully violating the respondent's rules,it does not follow that they were disciplined for engaging in "union activities,"as such.The basis for the'discipline here was the circumstances under which such activities were carried on rather than the supportthereby afforded to Dodge Local 1150. 270DECISIONS OF NATIONAL LABOR" RELATIONS BOARDIV.THE EFFECTOF THE UNFAIRLABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIIIA above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Employees Board andthe L. B. E. A., and has contributed to their support.Of these,only the L. B. E. A. is now in existence.30 In order to effectuate thepolicies of the Act and free the employees of the respondent from suchinterference, and domination and the effects thereof, which constitutea continuing obstacle to the exercise by the employees of the rightsguaranteed them by the Act, we will order the respondent to with-draw all recognition from the L. B. E. A. as a representative of therespondent's employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and conditions of work, and to, disestablish them assuch representatives.We have found that the respondent did not discharge, lay off, refuseto reinstate, or otherwise discriminate in regard to the hire or tenure ofemployment of the persons listed in Appendix A, hereto attached.We shall, therefore, order that the complaint, as amended, in so far asit alleges that the respondent discriminated in regard to the hire andtenure of employment of the employees named in Appendix A, bedismissed.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.Amalgamated Association, Iron, Steel & Tin Workers LocalUnion No. 1150 and Amalgamated Association, Iron, Steel & TinWorkers Local Union No. 2028 are labor organizations, within themeaning of Section 2 (5) of the Act.30 In so far as the record shows, the agreement of August 5, 1937, by which the respondent recognized theL. B E. A. as the exclusive bargaining agency for office employees,clerical help in the shop,watchmen andcafeteria employees at the Dodge plant, has never been abrogatedThe L.B. E A. intervened at thehearing, held February 9, 10, 16, and 17, 1939, inMatter of Link-Belt CompanyandSteelWorkers Oryanlz-ing Committee,Local No.1150,Case No. R-1255. LINK-BELT COMPANY2712.By dominating and interfering with the administration of, andby' contributing support to, Link-Belt Employees Board at its Dodgeplant after July, 5, 1935, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (2) of the Act.3.By dominating and interfering with the formation and adminis-tration of, and by contributing support to, Link-Belt EmployeesAssociation, Inc., the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondenthas engaged in and- is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act. '5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.6.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, with respect to the personslisted in Appendix A.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Link-Belt Company, Indianapolis, Indiana, and its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) In any manner dominating or interfering with the formation oradministration of Link-Belt Employees Association, Inc., or any otherlabor organization of its employees, and from contributing any supportto said organization or to any other labor organization of its employees;(b)Recognizing Link-Belt Employees Association, Inc., as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities-for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Link-Belt Employees Associa-tion, Inc., as the representative of any of its employees for the purpose 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work, andcompletely disestablish Link-Belt Employees Association, Inc. as suchrepresentative;(b)Post immediately in conspicuous places in its Dodge plant, andmaintain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), and (c) of this Order; (2) that therespondent will take the affirmative action set forth in paragraph 2 (a)of this Orde. ;(c)Notify the Regional Director for the Eleventh Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, as amended, be, andthe same hereby is, dismissedin so far asit alleges that the respondenthas discriminated in regard to the hire and tenure of employment orterms or conditions of employment of thepersonslisted in Appendix A,attached hereto and hereby made a part hereof.APPENDIX AAndrew FinkJames MasonCarl E. HyattRaymond MorrisO. N. WisemanLeona LewisNaomi DillonPhyllis O'NeillMargaret LinderMary CamdenLeora BuchananBertha DillonRosaMarkleyZettaSylvesterFrances CoxBerthaHarrisonRuth Wilson LamasterBernice LindseyWilliam ProctorLouis AlbrechtCurtis ReynoldsLouis ScottWilliam LukinsDonnell HaymakerJames GaughanConrad SchroeppelBoris PalachoffDavid ThomasRussell HopperClyde RodenbergBasil V. BooherWalter CraigleWilliam TrentTalmage HooperMR. WILLIAM M. LEISERSON took no partinthe considerationof theabove Decision and Order.